 

Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

 

$282,000,000

 

CREDIT AGREEMENT

 

among

 

SYNIVERSE HOLDINGS, INC.,

 

SYNIVERSE TECHNOLOGIES, INC.

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

LEHMAN BROTHERS INC.,

as Lead Arranger and Book Manager,

 

LASALLE BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

 

Dated as of February 15, 2005

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   2

1.1

   Defined Terms    2

1.2

   Other Definitional Provisions    29

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

   29

2.1

   Tranche B Term Loan Commitments    29

2.2

   Procedure for Term Loan Borrowing    29

2.3

   Repayment of Tranche B Term Loans    30

2.4

   Revolving Credit Commitments    31

2.5

   Procedure for Revolving Credit Borrowing    31

2.6

   Swing Line Commitment    32

2.7

   Procedure for Swing Line Borrowing; Refunding of Swing Line Loans    32

2.8

   Repayment of Loans; Evidence of Indebtedness    34

2.9

   Commitment Fees, etc.    35

2.10

   Termination or Reduction of Revolving Credit Commitments    35

2.11

   Optional Prepayments    35

2.12

   Mandatory Prepayments    35

2.13

   Conversion and Continuation Options (a)    36

2.14

   Minimum Amounts and Maximum Number of Eurodollar Tranches    37

2.15

   Interest Rates and Payment Dates    37

2.16

   Computation of Interest and Fees    38

2.17

   Inability to Determine Interest Rate    38

2.18

   Pro Rata Treatment and Payments    38

2.19

   Requirements of Law    40

2.20

   Taxes    41

2.21

   Indemnity    43

2.22

   Illegality    44

2.23

   Change of Lending Office    44

2.24

   Replacement of Lenders under Certain Circumstances    44

2.25

   Limitation on Additional Amounts, etc.    45

SECTION 3 LETTERS OF CREDIT

   48

3.1

   L/C Commitment    48

3.2

   Procedure for Issuance of Letter of Credit    48

3.3

   Fees and Other Charges    48

3.4

   L/C Participations    49

3.5

   Reimbursement Obligation of the Borrower    50

3.6

   Obligations Absolute    50

3.7

   Letter of Credit Payments    50

3.8

   Applications    51

SECTION 4. REPRESENTATIONS AND WARRANTIES

   51

4.1

   Financial Condition    51

4.2

   No Change    52

 

i



--------------------------------------------------------------------------------

4.3

   Corporate Existence; Compliance with Law    52

4.4

   Corporate Power; Authorization; Enforceable Obligations    52

4.5

   No Legal Bar    53

4.6

   No Material Litigation    53

4.7

   No Default    53

4.8

   Ownership of Property; Liens    53

4.9

   Intellectual Property    53

4.10

   Taxes    54

4.11

   Federal Regulations    54

4.12

   Labor Matters    55

4.13

   ERISA    55

4.14

   Investment Company Act; Other Regulations    55

4.15

   Subsidiaries    56

4.16

   Use of Proceeds and Revolving Credit Loans    56

4.17

   Environmental Matters    56

4.18

   Accuracy of Information, etc.    57

4.19

   Security Documents    58

4.20

   Solvency    59

4.21

   Senior Indebtedness    59

4.22

   Insurance    59

4.23

   Real Property    59

4.24

   Permits    59

SECTION 5. CONDITIONS PRECEDENT

   60

5.1

   Conditions to Initial Extension of Credit    60

5.2

   Conditions to Each Extension of Credit    64

SECTION 6. AFFIRMATIVE COVENANTS

   64

6.1

   Financial Statements    64

6.2

   Certificates; Other Information    65

6.3

   Payment of Obligations    67

6.4

   Conduct of Business and Maintenance of Existence, etc.    67

6.5

   Maintenance of Property; Insurance    67

6.6

   Inspection of Property; Books and Records; Discussions    68

6.7

   Notices    69

6.8

   Environmental Laws    70

6.9

   Interest Rate Protection    70

6.10

   Additional Collateral, etc.    70

6.11

   Use of Proceeds of the Loans and the IPO    72

6.12

   ERISA Documents    72

6.13

   Further Assurances    72

6.14

   Post Closing Matters    73

SECTION 7. NEGATIVE COVENANTS

   73

7.1

   Financial Condition Covenants    73

7.2

   Limitation on Indebtedness    74

7.3

   Limitation on Liens    76

7.4

   Limitation on Fundamental Changes    78

7.5

   Limitation on Disposition of Property    78

 

ii



--------------------------------------------------------------------------------

7.6

   Limitation on Restricted Payments    79

7.7

   Limitation on Capital Expenditures    81

7.8

   Limitation on Investments    81

7.9

   Limitation on Optional Payments and Modifications of Indebtedness    83

7.10

   Limitation on Transactions with Affiliates    83

7.11

   Limitation on Sales and Leasebacks    83

7.12

   Limitation on Changes in Fiscal Periods    84

7.13

   Limitation on Negative Pledge Clauses    84

7.14

   Limitation on Restrictions on Subsidiary Distributions, etc.    84

7.15

   Limitation on Lines of Business    84

7.16

   Limitation on Hedge Agreements    85

7.17

   Partnerships and Joint Ventures    85

7.18

   Limitations on Activities of the Parent    85

SECTION 8. EVENTS OF DEFAULT

   85

SECTION 9. THE ADMINISTRATIVE AGENT; THE ARRANGER

   89

9.1

   Appointment    89

9.2

   Delegation of Duties    89

9.3

   Exculpatory Provisions    89

9.4

   Reliance by Administrative Agent    90

9.5

   Notice of Default    90

9.6

   Non-Reliance on Administrative Agent and Other Lenders    90

9.7

   Indemnification    91

9.8

   Arranger and Administrative Agent in Their Individual Capacities    92

9.9

   Successor Administrative Agents    92

9.10

   Authorization to Release Liens    92

9.11

   The Arranger and the Syndication Agent    92

9.12

   Withholding Tax    92

SECTION 10. MISCELLANEOUS

   93

10.1

   Amendments and Waivers    93

10.2

   Notices    94

10.3

   No Waiver; Cumulative Remedies    96

10.4

   Survival of Representations and Warranties    96

10.5

   Payment of Expenses; Indemnification    96

10.6

   Successors and Assigns; Participations and Assignments. (a)    97

10.7

   Adjustments; Set-off. (a)    100

10.8

   Counterparts    101

10.9

   Severability    101

10.10

   Integration    101

10.11

   GOVERNING LAW    101

10.12

   Submission To Jurisdiction; Waivers    101

10.13

   Acknowledgments    102

1014

   Confidentiality    102

10.15

   Release of Collateral and Guarantee Obligations    103

1016

   Accounting Changes    103

10.17

   Delivery of Lender Addenda    104

1018

   Construction    104

10.19

   Confirmation    104

10.20

   WAIVERS OF JURY TRIAL    104

10.21

   Customer Identification - USA PATRIOT Act Notice    104

 

iii



--------------------------------------------------------------------------------

ANNEXES:

    

A

   Pricing Grid

SCHEDULES:

    

4.1(b)

   Material Obligations not disclosed on Financial Statements

4.6

   Litigation

4.9(b)

   Trademarks, Service Marks and Trade Names

4.9(c)

   Patents

4.9(d)

   Copyrights

4.9(e)

   Intellectual Property Licenses

4.15(a)

   Corporate Structure on the Closing Date

4.15(b)

   Outstanding Subscriptions, Etc.

4.19(a)-1

   UCC Filing Jurisdictions – Collateral

4.19(a)-2

   UCC Financing Statements to Remain on File

4.19(a)-3

   UCC Financing Statements to be Terminated

4.19(b)

   UCC Filing Jurisdictions – Intellectual Property Collateral

4.23

   Leased Real Property

7.2(d)

   Existing Indebtedness

7.3(f)

   Existing Liens

7.10

   Affiliate Transactions

 

EXHIBITS:

    

A

   Form of Guarantee and Collateral Agreement

B

   Form of Compliance Certificate

C

   Form of Closing Certificate

D

   Form of Assignment and Acceptance

E

   Form of Legal Opinion of Kirkland & Ellis

F-1

   Form of Term Note

F-2

   Form of Revolving Credit Note

F-3

   Form of Swing Line Note

G

   Form of Exemption Certificate

H

   Form of Lender Addendum

I

   Form of Solvency Certificate

J

   Form of Intercompany Subordinated Demand Promissory Note

K

   Form of Notice of Borrowing

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of February 15, 2005, among SYNIVERSE HOLDINGS, INC.,
a Delaware corporation (the “Parent”), SYNIVERSE TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), LEHMAN
BROTHERS INC. (“LBI”), as lead arranger and book manager (in such capacity, the
“Arranger”), LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent (in such
capacity, the “Syndication Agent”), and LEHMAN COMMERCIAL PAPER INC. (“LCPI”),
as administrative agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Parent, SYNIVERSE HOLDINGS, LLC, a Delaware limited
liability company (the “Ultimate Parent”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), LBI,
as advisor, lead arranger and book manager, and LCPI., as administrative agent,
are parties to that certain credit agreement dated as of February 14, 2002 (as
amended, supplemented, modified or restated through the date hereof, the
“Existing Credit Agreement”).

 

WHEREAS, the Parent will consummate an initial public offering of its common
equity securities, the proceeds of which shall be in an amount of least
$200,000,000 and which shall occur on terms and pursuant to documentation
reasonably acceptable to the Administrative Agent (the “IPO”);

 

WHEREAS, the Borrower is a wholly owned subsidiary of the Parent, an entity
formed by certain Control Investment Affiliates of the Principal, the Other
Equity Investors and Management Investors;

 

WHEREAS, the Borrower has requested that the Lenders make certain credit
facilities available to the Borrower for the purposes set forth herein;

 

WHEREAS, to the extent not used to redeem the preferred stock of the Parent, the
Parent will contribute the proceeds of the IPO to the Borrower (the
“Contribution”);

 

WHEREAS, the Borrower will use the proceeds of the Tranche B Term Loans (as
defined herein) and the Contribution to consummate the Redemption (as defined
herein) and the Repayment (as defined herein) (such Redemption and the Repayment
and the initial borrowings under this agreement, together with the IPO, the
“Transactions”);

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acknowledgement and Consent”: the Acknowledgement and Consent of each Issuer
(as defined in the Guarantee and Collateral Agreement) that is not also a
Grantor (as defined in the Guarantee and Collateral Agreement), substantially in
the form of Exhibit A to the Guarantee and Collateral Agreement.

 

“Acquisition”: as defined in the recitals hereto.

 

“Act”: as defined in Section 10.21.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person which directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Affiliated Fund”: with respect to any Lender that is a fund that invests (in
whole or in part) in commercial loans, any other fund that invests (in whole or
in part) in commercial loans and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor:

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage” with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Aggregate Quarterly Shortfall” as defined in Section 3(a)(iv) of the Guaranty
of Wireless Revenue.

 

“Agreement”: this Credit Agreement, as amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

 

2



--------------------------------------------------------------------------------

“Annual Shortfall”: as defined in Section 4(a)(iii) of the Guaranty of Wireless
Revenue.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Base Rate
Loans


--------------------------------------------------------------------------------

    Eurodollar
Loans


--------------------------------------------------------------------------------

 

Revolving Credit Loans and

            

Swing Line Loans

   0.75 %   1.75 %

Tranche B Term Loans

   1.00 %   2.00 %

 

provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
the Applicable Margin with respect to Tranche B Term Loans, Revolving Credit
Loans and Swing Line Loans will be determined pursuant to the Pricing Grid.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Arranger”: as defined in the preamble hereto.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (f) of Section 7.8
or clause (a), (b), (c), (d) (solely to the extent set forth therein), (f), (g),
(h) or (i) of Section 7.5) which yields gross proceeds to any Loan Party (valued
at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value (as
determined by the Administrative Agent in its reasonable business judgment) in
the case of other non-cash proceeds) in excess of $15,000,000.

 

“Assignee”: as defined in Section 10.6(c).

 

“Assignment and Acceptance”: as defined in Section 10.6(c)

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Revolving Credit
Lender’s Revolving Credit Commitment then in effect over (b) such Revolving
Credit Lender’s Revolving Extensions of Credit then outstanding; provided, that
in calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s (other than the Swing Line Lender) Available Revolving
Credit Commitment pursuant to Section 2.9(a), the aggregate principal amount of
Swing Line Loans then outstanding shall be deemed to be zero.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%. For purposes hereof: “Prime Rate”

 

3



--------------------------------------------------------------------------------

shall mean the prime lending rate as set forth on the British Banking
Association Telerate Page 5 (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for purpose of displaying
such rate), as in effect from time to time. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually available.
Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Benefited Lender”: as defined in Section 10.7 (a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lender(s) to make Loans hereunder.

 

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries provided that,
for purposes of calculating compliance with Section 7.7, the following
expenditures shall be excluded, without duplication: (i) expenditures made to
restore or replace Property to the condition of such Property immediately prior
to any damage, loss, or destruction or condemnation of such Property, to the
extent such expenditure is made with, or subsequently reimbursed out of the
proceeds received from any Recovery Event and (ii) expenditures made by the
Borrower or any of its Subsidiaries constituting an Investment permitted by
Sections 7.8(g),

 

4



--------------------------------------------------------------------------------

(m), (iii) expenditures made by the Borrower of any of its Subsidiaries as a
tenant in leasehold improvements, to the extent reimbursed by the landlord and
(iv) expenditures made with the proceeds of any Reinvestment Deferred Amount or
proceeds of Dispositions of Property permitted by clause (f) of Section 7.8 and
clauses (a), (b), (c), (d), (f), (g), (h) or (i) of Section 7.5.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities),
having maturities of not more than 12 months from the date of acquisition; (c)
certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances (or in the
case of foreign Subsidiaries, the foreign equivalent) with maturities not
exceeding six months and overnight bank deposits, in each case, with any lender
party to the Credit Agreement or with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better or in the case of foreign Subsidiaries, any local office of any
commercial bank organized under the laws of the relevant jurisdiction or any
political subdivision thereof which has a combined capital and surplus and
undivided profits in excess of $500,000,000; (d) marketable direct obligations
issued by any state of the United States of America or any political subdivision
of any such state or any public instrumentality thereof maturing within one year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either Standard & Poor’s Rating
Services or Moody’s Investors Services, Inc.; (e) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b), (c) and (d) above entered into with any financial
institution meeting the qualifications specified in clause (c) or (d) above or
with any Lender; (f) commercial paper having the highest rating obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within 12 months after the date of acquisition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied or waived, which date shall be not later than
March 31, 2005.

 

5



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document,
including, without limitation, the Intellectual Property Collateral.

 

“Commitment”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

 

“Commitment Fee Rate”: (i) 1/2 of 1% per annum for any fiscal quarter in which
the Consolidated Leverage Ratio as of the last day of such fiscal quarter is
greater than 2.50 to 1.0 and (ii) 3/8 of 1% per annum for any fiscal quarter in
which the Consolidated Leverage Ratio as of the last day of such fiscal quarter
is equal to or less than 2.50 to 1.00.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code or of which the Borrower is a
general partner.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated January, 2005 and furnished to the initial Lenders.

 

“Consolidated Cash Interest Expense”: for any period, Consolidated Interest
Expense for such period, excluding, without duplication, (i) any amounts not
payable in cash, (ii) amortization of debt and debt issuance fees, (ii) any fees
or expenses paid in connection with a Permitted Acquisition, (iii) payments made
or expenses incurred to obtain Hedge Agreements, (iv) any fees or expenses paid
or required to be paid pursuant to any Loan Documents, and (v) any call premiums
and one-time fees or reasonable and customary expenses incurred in connection
with the Redemption or any other redemption, repayment or repurchase of the
Senior Subordinated Notes.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) which would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Parent and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
and its Subsidiaries at such date, but excluding (a) the current portion of any
Funded Debt of the Parent and its Subsidiaries, (b) without duplication of
clause (a) above, all Indebtedness consisting of Revolving Credit Loans or Swing
Line Loans to the extent otherwise included therein and (c) deferred revenues.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense (including, without
duplication, franchise and foreign withholding taxes and any state single
business unitary or similar tax), (b) Consolidated Interest Expense of such
Person and its Subsidiaries, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including, in the case of the Borrower, the Loans, Letters of
Credit and the Senior Subordinated Notes (including the exchange thereof
pursuant to the Registration Rights Agreement)), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, reasonable and customary fees and expenses incurred in connection with
the IPO or the Transactions, reasonable and customary fees and expenses incurred
in connection with a public offering of equity of the Parent, any call premiums
paid in connection with the Redemption or any other redemption, prepayment or
repurchase of the Senior Subordinated Notes, non-cash purchase accounting
adjustments, losses on sales of assets outside of the ordinary course of
business, indemnification expenditures to the extent reimbursable by third
parties, transition expenses incurred in fiscal years 2004 and 2005 pursuant to
the acquisition of Interoperator Services North America in an amount not to
exceed $2,000,000 for fiscal year 2004 and $6,000,000 in fiscal year 2005,
investment banking and legal fees and similar expenses and transition expenses
in an amount not to exceed $15,000,000 in any fiscal year incurred in connection
with any Permitted Acquisition, any Investment permitted pursuant to Sections
7.8(m), or severance or relocation costs) (f) any other non-cash charges
(including unrealized losses on Hedge Agreements permitted hereunder and losses
recognized in respect of post-retirement benefits as a result of the application
of FASB 106 and non-cash foreign currency translation adjustments as a result of
the application of FASB 52 and losses on ownership of minority interests in any
Person), (g) proceeds received from business interruption insurance, (h)
Synthetic Lease Obligations, to the extent deducted as an expense in such period
and (i) up to $10,000,000 of expenses related to the relocation of certain
facilities (provided such costs were incurred in fiscal year 2004, 2005 and 2006
and expensed on the income statements of the Parent or its Subsidiaries) and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income, (b) any extraordinary, unusual
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets or Investments outside of the ordinary
course of business and indemnification payments received from third parties to
the extent amounts paid with respect to such claims were added to Consolidated
Net Income; provided however that in no case shall any income included in
Consolidated Net Income from the Guaranty of Wireless Revenue be excluded
pursuant to this clause (b)) and (c) any other non-cash income (including
unrealized gains on Hedge Agreements, gains recognized in respect of
post-retirement benefits as a result of the application of FASB 106, gains with
respect to foreign currency translation as a result of the application of FASB
52 and gains on ownership of minority interests in any Person), all as
determined on a consolidated basis; provided that for purposes of calculating
Consolidated EBITDA of the Borrower and its Subsidiaries for any period, (i) the
Consolidated EBITDA of any Person or business acquired by the Borrower or its
Subsidiaries during such period shall be

 

7



--------------------------------------------------------------------------------

included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) if the consolidated balance
sheet of such acquired Person or business and its consolidated Subsidiaries as
at the end of the period preceding the acquisition of such Person and the
related consolidated statements of income and of cash flows for the period in
respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and (y) either (1) have been
reported on without a qualification arising out of the scope of the audit by
independent certified public accountants of nationally recognized standing or
(2) have been found reasonably acceptable by the Administrative Agent and (ii)
the Consolidated EBITDA of any Person or business Disposed of by the Borrower or
its Subsidiaries during such period shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period). Consolidated
EBITDA may be determined to give pro forma effect to expense and cost
reductions, provided that such calculations are done on a basis that is
permitted by Regulation S-X under the Securities Act of 1933, as amended.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA of the Parent and its Subsidiaries for such period to (b)
Consolidated Cash Interest Expense of the Parent and its Subsidiaries payable in
cash for such period.

 

“Consolidated Interest Expense”: of any Person for any period, total interest
expense (including that attributable to Capital Lease Obligations) of such
Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP, but
excluding any fees and expenses payable within 90 days of the Closing Date
related to the Transactions).

 

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA of the Parent and its Subsidiaries for such
period.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Parent and its Subsidiaries for any period, there
shall be included, without duplication, (a) with respect to the Borrower, if
such period ends on one of the first three fiscal quarters of the fiscal year of
the Borrower, an amount equal to the product of (i) the Aggregate Quarterly
Shortfall occurring during such period, multiplied by (ii) 0.61875 and (b) with
respect to any Loan Party, if such period is the fourth fiscal quarter of a
fiscal year of the Borrower, an amount equal to the product of (i) the Annual
Shortfall occurring during such period, multiplied by (ii) 0.825 (each of clause
(a) or (b) above, the “Guaranteed Amount”); provided that if the actual amount
paid to the Borrower with respect to such period pursuant to the Guaranty of
Wireless Revenue is less than the applicable Guaranteed Amount with respect to
such period, the Consolidated Net Income for such period shall be promptly
restated to effect the actual amount

 

8



--------------------------------------------------------------------------------

paid to the Borrower in such period and there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”: at any date, the accreted value of all Funded Debt of
the Parent and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”: as to any Person, the directors of such Person on the
Closing Date, after giving effect to the transactions contemplated hereby, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of such Person is recommended by at least a
majority of the then Continuing Directors or such other director receives the
vote of each of the shareholders of such Person (other than, in the case of the
Parent, any shareholders who are Management Investors) on the Closing Date in
his or her election by the shareholders of such Person.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Contribution”: as defined in the recitals.

 

“Control Agreement”: each Control Agreement to be executed and delivered by each
Loan Party party thereto pursuant to the Guarantee and Collateral Agreement, as
the same may be amended, supplemented, replaced or otherwise modified from time
to time in accordance with this Agreement.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender”: as defined in Section 2.24.

 

“Derivatives Counterparty”: as defined in Section 7.6.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock or other ownership or profit interest of
any Loan Party that by its terms any Loan Party is or, upon the passage of time
or the occurrence of any event, may at any time prior to six months after the
final scheduled maturity of the Tranche B Term Loans become obligated to redeem,
purchase, retire, defease or otherwise make any payment in respect of in
consideration other than Capital Stock (other than Disqualified Stock); provided
that Capital Stock that would constitute Disqualified Stock solely because the
holders of such Capital Stock have the right to require the issuer thereof to
repurchase such Capital Stock upon the occurrence of a “change of control” shall
not constitute Disqualified Stock if the terms of such Capital Stock provide
that the repurchase obligation is subject to the agreements of the Loan Parties
herein and that the issuer of such Capital Stock shall have no obligation to
repurchase such Capital Stock until all the Obligations have been paid in full.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Parent organized under the laws of
any jurisdiction within the United States of America.

 

“Eligible Assignee”: as defined in Section 10.6(c).

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

 

“Equity Investors”: The Control Investment Affiliates of the Principal, the
Other Equity Investors and the Management Investors.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other

 

10



--------------------------------------------------------------------------------

Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System. Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Dow Jones Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Telerate screen (or otherwise on such
screen), the “Eurodollar Base Rate” for purposes of this definition shall be
determined by the Administrative Agent as the average of the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Loan and with an
equivalent period that would be offered by Toronto Dominion (New York), Inc.,
UBS AG, Stamford Branch and Barclays Bank PLC to first-tier major banks in the
offshore Dollar market at their request at approximately 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

                    Eurodollar Base Rate                      1.00 -
Eurocurrency Reserve Requirements     

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans with current
Interest Periods which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income of the Loan
Parties for such fiscal year, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital of the
Loan Parties for such fiscal year, (iv) an amount equal to the aggregate net
non-cash loss on the Disposition of Property by the Loan Parties during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such fiscal year (if any) in long-term deferred tax accounts
of the Borrower minus (b) the sum, without

 

11



--------------------------------------------------------------------------------

duplication, of (i) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by any Loan Party in cash during such fiscal year on account of
Capital Expenditures, (3) any such expenditures financed with the proceeds of
any Reinvestment Deferred Amount and (4) any such expenditures financed with any
amount carried over from the previous fiscal year pursuant to Section 7.7, (iii)
the aggregate amount of all prepayments of Revolving Credit Loans and Swing Line
Loans during such fiscal year to the extent accompanying permanent optional
reductions of the Revolving Credit Commitments and all optional prepayments of
Indebtedness, including the Tranche B Term Loans during such fiscal year, (iv)
the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including, without limitation, the Tranche B Term Loans) of any
Loan Party made during such fiscal year (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder such that after giving effect to such commitment
reduction the applicable Loan Party would not be able to reborrow all or any of
the amount so prepaid), (v) increases in Consolidated Working Capital of the
Loan Parties for such fiscal year, (vi) an amount equal to the aggregate net
non-cash gain on the Disposition of Property (including Dispositions consisting
of Asset Sales or Recovery Events) by any Loan Party during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (vii) the net
decrease during such fiscal year (if any) in long-term deferred tax accounts of
the Borrower, (viii) cash payments made during such period in satisfaction of
non-current liabilities of the Borrower and its Subsidiaries to the extent such
amounts were included as non-cash charges and added back in a previous period
pursuant to clause (a)(ii) above and (ix) cash payments made by the Borrower
during such period permitted under Section 7.6. Notwithstanding the foregoing,
any effects of the Guaranty of Wireless Revenue on the consolidated income
statements or balance sheets of the Loan Parties shall not be double-counted for
the purpose of calculating Excess Cash Flow

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(i) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(ii) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the Loan
Parties, taken as a whole; provided, however, that a Foreign Subsidiary that (1)
is not directly or indirectly owned in whole or in part by a Foreign Subsidiary
(unless each such Foreign Subsidiary is a pass-through entity for United States
federal income tax purposes) and (2) is treated as a pass-through entity for
United States federal income tax purposes shall not be an Excluded Foreign
Subsidiary while so treated.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Facility”: each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made hereunder (the “Tranche B Term Loan Facility”), (b) the
Revolving Credit Commitments (including any Incremental Revolving Credit
Commitments) and the extensions of credit made hereunder (the “Revolving Credit
Facility”) and (c) each Incremental Term Loan made hereunder.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter”: the Fee Letter, dated January 4, 2005, among the Ultimate Parent,
the Parent, the Borrower, the Administrative Agent and the Arranger, as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

 

“Foreign Subsidiary”: any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

“FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower (e.g., FQ1 2005 means the first fiscal quarter of
the Borrower’s 2005 fiscal year, which ends December 31, 2005).

 

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section; provided that Indebtedness incurred pursuant to Section 7.2(g) shall be
excluded from the definition of Funded Debt.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1(b).

 

“Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constituent documents of such Person.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Parent, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

13



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”: the collective reference to the Parent and the Subsidiary
Guarantors.

 

“Guaranty of Wireless Revenue”: the Guaranty of Wireless Revenue dated February
14, 2002 by and between Verizon Information Services Inc. and the Borrower, and
all exhibits and annexes thereto, as the same may be amended, supplemented,
replaced or otherwise modified from time to time in accordance with this
Agreement.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Parent or any of its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

 

“Incremental Effective Date”: as defined in Section 2.26.

 

“Incremental Lender Addendum”: as defined in Section 2.26.

 

“Incremental Revolving Credit Commitment”: as defined in Section 2.26.

 

“Incremental Revolving Credit Lender”: as defined in Section 2.26.

 

“Incremental Revolving Credit Loans”: as defined in Section 2.26.

 

14



--------------------------------------------------------------------------------

“Incremental Term Loan” as defined in Section 2.26.

 

“Incremental Term Loan Lender”: as defined in Section 2.26.

 

“Incremental Term Loan Maturity Date”: the date that the Incremental Term Loan
of a Series shall become due and payable in full hereunder, as specified in the
applicable Lender Addendum, including by acceleration or otherwise.

 

“Incremental Term Loan Percentage”: with respect to each Series of Incremental
Term Loans, the percentage which the aggregate principal amount of such Lender’s
Incremental Term Loans under such Series then outstanding constitutes of the
aggregate principal amount of the Incremental Term Loans under such Series then
outstanding.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables and accrued expenses incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and, with respect to the Borrower, all
obligations arising under the Guaranty of Wireless Revenue regardless of whether
evidenced by a note or similar instrument, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), (e) all Capital Lease Obligations or
Synthetic Lease Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (j) for the purposes of Section 8(e) only, all obligations of such
Person in respect of Hedge Agreements and (k) the liquidation value of any
Disqualified Stock of such Person or its Subsidiaries held by any Person other
than such Person and its Wholly Owned Subsidiaries; provided that (i)
Indebtedness shall not include any earn-out obligations and (ii) the amount of
any Indebtedness (or portion thereof) which is Non-Recourse Indebtedness or
limited to the obligor thereunder and for which recourse is limited to an
identified asset, shall be equal to the lesser of (A) the limited amount of such
obligor’s obligation and (B) the fair market value of such asset. The amount of
any Indebtedness under clause (j) shall be the net amount, including any net
termination payments, that would be required to be paid to a counterparty on
such date if a termination of the applicable Hedge Agreement were to occur on
such date, rather than the notational amount of the applicable Hedge Agreement.
Notwithstanding anything herein to the contrary, “Indebtedness” shall not
include the any of the preferred stock of the Parent issued on the Closing Date
or permitted to be issued hereunder.

 

15



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including, without
limitation, copyrights, patents, trademarks (and related goodwill),
service-marks (and related goodwill), trade names, technology, know-how and
processes, recipes, formulas, trade secrets, or licenses (under which the
applicable Person is licensor or licensee) relating to any of the foregoing and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Agreement”: the Intellectual Property Agreement dated
February 14, 2002 by and among Verizon Information Services Inc., Verizon
Communications Inc. and the Borrower, and all schedules thereto, as the same may
be amended, supplemented replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreement or the Guarantee and
Collateral Agreement.

 

“Intellectual Property Security Agreement”: Each Intellectual Property Security
Agreement to be executed and delivered by a Loan Party and any After Acquired
Intellectual Property Security Agreement executed by a Loan Party, substantially
in the form of Exhibit B-1 or B-2, respectively, to the Guarantee and Collateral
Agreement, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

“Interest Payment Date” (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day which is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Loan that is a Base Rate Loan (unless all
Revolving Credit Loans are being repaid in full in immediately available funds
and the Revolving Credit Commitments terminated) and any Swing Line Loan), the
date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan

 

16



--------------------------------------------------------------------------------

and ending one, two, three, six or nine or (if available to all Lenders under
the relevant Facility) twelve months thereafter, as selected by the Borrower in
its Notice of Borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three, six or nine or (if available to all Lenders under the relevant
Facility) twelve months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Scheduled
Revolving Credit Termination Date or beyond the date final payment is due on the
Term Loans, as the case may be, shall end on the Revolving Credit Termination
Date or such due date, as applicable; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”: as defined in Section 7.8.

 

“IPO”: as defined in the recitals.

 

“Issuing Lender”: a bank to be chosen by the Borrower and the Administrative
Agent, in its capacity as issuer of any Letter of Credit.

 

“L/C Commitment”: $15,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of, without
duplication, (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Credit Lenders
other than the Issuing Lender.

 

17



--------------------------------------------------------------------------------

“Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its affiliates
(including, without limitation, Syndicated Loan Funding Trust).

 

“Lender Addendum”: with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit H.

 

“Lenders”: as defined in the preamble hereto and includes the Issuing Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement (including,
without limitation, any Incremental Term Loan and any Incremental Revolving
Credit Loan).

 

“Loan Documents”: this Agreement, the Security Documents, the Applications, the
Post Closing Letter Agreement and the Notes.

 

“Loan Parties”: the Parent, the Borrower and each Subsidiary of the Parent which
is a party to a Loan Document (including pursuant to Section 6.10).

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

 

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

 

“Management Investors”: Edward Evans, Raymond Lawless, Mike O’Brien, Robert
Garcia, and all other individuals who hold Capital Stock on the Closing Date.

 

“Material Adverse Effect”: a material adverse condition or a material adverse
change in or affecting (a) the condition (financial or otherwise), results of
operations, assets liabilities or prospects of the Loan Parties taken as a
whole, (b) the validity or enforceability of this Agreement or any of the other
Loan Documents, (c) the validity, enforceability or priority of the Liens
purported to be created by the Security Documents or (d) the rights or remedies
of any Secured Party hereunder or under any of the other Loan Documents.

 

“Material Software”: the “Business Software” as defined in the Intellectual
Property Agreement.

 

18



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other toxic or hazardous substances of any kind, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

 

“Mortgages”: any and all mortgages and/or deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, in a form as may be reasonably agreed to by the
Administrative Agent and the Loan Parties party thereto, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
3(37) or 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
(together with any accrued and unpaid interest thereon, premium or penalty or
other amount payable with respect thereto) secured by a Lien expressly permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other reasonable and
customary fees and expenses, in each case, to the extent actually incurred in
connection therewith and net of (i) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (ii) solely in connection
with any such Asset Sale, any reserve established in accordance with GAAP or
amounts deposited in escrow for adjustment in respect of the sale price of such
asset or assets or for indemnities with respect to any Asset Sale, provided that
any such reserved or escrowed amounts shall be Net Cash Proceeds to the extent
and at the time released to a Loan Party or not required to be so used and (b)
in connection with any issuance or sale of equity securities or debt securities
or instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of reasonable and customary attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable and customary fees and expenses, in each case,
to the extent actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.20(a).

 

“Non-Recourse Indebtedness”: Indebtedness as to which neither the Parent nor any
of its Subsidiaries: (1)(a) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness or the
pledge of any collateral), (b) is directly or indirectly liable as a guarantor
or otherwise, or (c) constitutes the lender; (2) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against a Subsidiary) would permit upon notice, lapse of time
or both any

 

19



--------------------------------------------------------------------------------

holder of any other Indebtedness (other than the Indebtedness incurred
hereunder) of the Parent or any of its Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity; and (3) as to which the lenders thereof have been
notified in writing that they will not have any recourse to the stock or assets
of the Parent or any of its Subsidiaries.

 

“Non-U.S. Lender”: as defined in Section 2.20(f).

 

“Notes”: the collective reference to the Revolving Credit Notes, the Term Notes
and the Swing Line Notes, if any, evidencing Loans.

 

“Notice of Borrowing”: a certificate duly executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit K.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Loan Parties to the Arranger, to the
Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Arranger, to the Administrative Agent or to any
Lender that are required to be paid by any Loan Party pursuant hereto or to any
other Loan Document) or otherwise; provided, that (i) Obligations of any Loan
Party under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements.

 

“OID”: as defined in Section 2.26.

 

“Other Equity Investors”: investors in the Parent, other than certain Control
Investment Affiliates of the Principal and the Management Investors, selected by
the Principal and reasonably acceptable to the Administrative Agent, including
Snowlake Investment Pte Ltd.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent”: as defined in the preamble hereto.

 

20



--------------------------------------------------------------------------------

“Parent”: as defined in the preamble hereto.

 

“Participant”: as defined in Section 10.6(b).

 

“Payment Amount”: as defined in Section 3.5.

 

“Payment Office”: the office of the Administrative Agent specified in Section
10.2 or as otherwise specified from time to time by the Administrative Agent as
its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permits”: the collective reference to any and all franchises, licenses, leases,
permits, approvals, notifications, certifications, registrations,
authorizations, exemptions, qualifications, easements, rights of way, Liens and
other rights, privileges and approvals required under any Requirement of Law
other than Environmental Permits.

 

“Permitted Acquisition”: as defined in Section 7.8(g).

 

“Permitted Capital Expenditure Amount”: $35,000,000; provided, that, following
any Permitted Acquisition, such amount shall be increased by an amount equal to
the amount permitted prior to such Permitted Acquisition (including all prior
such increases) multiplied by the quotient of the total revenues of the acquired
entity for the previous fiscal year divided by the total revenues of the
Borrower and its Subsidiaries for the previous fiscal year.

 

“Permitted Liens”: the collective reference to (i) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 7.3 and (ii) in the case of
Collateral consisting of Pledged Stock, non-consensual Liens permitted by
Section 7.3 to the extent arising by operation of law.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and which the Borrower (or, with respect to any Single Employer Plan or
Multiemployer Plan, any Commonly Controlled Entity) maintains, administers,
contributes to or is required to contribute to or under which the Borrower (or,
with respect to any Single Employer Plan or Multiemployer Plan, any Commonly
Controlled Entity) could incur any liability.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Post Closing Letter Agreement”: the Post Closing Letter Agreement dated as of
the date hereof by the Borrower in favor of the Administrative Agent, as the
same may be amended, supplemented, replaced or otherwise modified from time to
time in accordance with this Agreement.

 

21



--------------------------------------------------------------------------------

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Principal”: GTCR Golder Rauner, L.L.C.

 

“Professional Services Agreement”: the Professional Services Agreement between
the Principal and the Borrower dated as of February 14, 2002, as the same may be
amended, replaced or otherwise modified from time to time in accordance with
this Agreement.

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

“Projections”: as defined in Section 6.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Purchase Agreement”: the Purchase Agreement, dated February 5, 2002, between
the Parent and its subsidiaries and Lehman Brothers Inc.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party.

 

“Redemption”: the prepayment of a portion of the Senior Subordinated Notes.

 

“Redemption Shortfall”: $85,750,000 less the amount by which the Parent has
prepaid of a portion of the Senior Subordinated Notes on or prior to the
forty-fifth (45th) day following the Closing Date.

 

“Refunded Swing Line Loans”: as defined in Section 2.7(b).

 

“Refunding Date”: as defined in Section 2.7(c).

 

“Register”: as defined in Section 10.6(d).

 

“Registration Rights Agreement”: the Registration Rights Agreement, dated
February 14, 2002, between the Borrower and Lehman Brothers Inc.

 

“Regulation D”: Regulation D of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation T”: Regulation T of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation U”: Regulation U of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

22



--------------------------------------------------------------------------------

“Regulation X”: Regulation X of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving Credit
Commitments pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer of the
Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Wholly Owned
Subsidiary to the extent otherwise permitted hereunder) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire assets useful in its or such Subsidiary’s business;
provided that notwithstanding the foregoing, the Borrower may submit a
Reinvestment Notice with respect to the Net Cash Proceeds of a Recovery Event if
a Default or Event of Default exists, if all such Net Cash Proceeds (or a
specified portion thereof) are held in a cash collateral account, established
with the Administrative Agent pending the acquisition of such assets.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after receipt of the proceeds giving
rise to such Reinvestment Event and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire assets useful
in the Borrower’s or the applicable Subsidiary’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Repayment”: the repayment in full in cash all loans and other obligations under
the Existing Credit Agreement at the termination thereof.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. Section 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal

 

23



--------------------------------------------------------------------------------

amount of the Term Loans then outstanding and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Responsible Officer”: as to any Person, the chief executive officer, president,
vice-president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer or any other executive
officer of such Person having responsibility for the administration of the
obligations in respect of this Agreement of such Person. Unless otherwise
qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and/or participate in Swing Line Loans
and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to the Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, or, as the case may be, in the
Incremental Lender Addendum with respect to an Incremental Revolving Credit
Commitment of such Lender, in each case as the same may be changed from time to
time pursuant to the terms hereof.

 

“Revolving Credit Commitment Period”: the period from the Closing Date to the
Revolving Credit Termination Date.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”: as defined in Section 2.4, and shall include any
Incremental Revolving Credit Loans.

 

“Revolving Credit Notes”: as defined in Section 2.8(e).

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal and/or face amount of such Lender’s Revolving Extensions of
Credit then outstanding constitutes of the aggregate principal and/or face
amount of the Total Revolving Extensions of Credit then outstanding).

 

24



--------------------------------------------------------------------------------

“Revolving Credit Termination Date”: the Scheduled Revolving Credit Termination
Date.

 

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

 

“Scheduled Revolving Credit Termination Date”: the sixth anniversary of the
Closing Date.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: collectively, the Arranger, the Administrative Agent, the
Lenders and, with respect to any Specified Hedge Agreement, any affiliate of any
Lender (or any Person that was a Lender or affiliate thereof when such Hedge
Agreement was entered into) party thereto that has agreed to be bound by the
provisions of Section 7.2 of the Guarantee and Collateral Agreement as if it
were a party thereto and by the provisions of Section 9 hereof as if it were a
Lender party hereto.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Control
Agreements, the Mortgages and all other pledge and security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Senior Subordinated Note Documentation”: the Senior Subordinated Note
Indenture, the Purchase Agreement, the Registration Rights Agreement, together
with any other instruments and agreements entered into by any Loan Party in
connection therewith (other than the Loan Documents), as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Senior Subordinated Note Indenture”: the Indenture, dated as of February 14,
2002, entered into by the Parent, the Borrower and its Subsidiaries in
connection with the issuance of the Senior Subordinated Notes, as the same may
be amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Senior Subordinated Notes”: the subordinated notes of the Borrower due 2012,
issued from time to time pursuant to the Senior Subordinated Note Indenture.

 

“Series”: as defined in Section 2.26.

 

“Services Agreement”: the collective reference to (i) the Distributed Processing
Services Agreement and the Mainframe Computing Services Agreement, each as
between TSI and Verizon Information Technologies Inc. and dated as of February
14, 2002 and (ii) the

 

25



--------------------------------------------------------------------------------

Information Technologies Services Agreement between TSI and Lockheed Martin
Global Telecommunications, dated as of December 19, 2001 as each of the same may
be amended from time to time in accordance with this Agreement.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvency Certificate”: the Solvency Certificate to be executed and delivered by
the chief financial officer of each Loan Party, substantially in the form of
Exhibit I, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” (as such term is defined in clause (a)) of the assets of such Person
will, as of such date, be greater than the amount that will be required to pay
the liability of such Person on its debts as such debts become absolute and
matured, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, (d) such Person will be
able to pay its debts as they mature, and (e) such Person is not insolvent
within the meaning of any applicable Requirements of Law. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that, for purposes of this definition, in computing the
amount of any contingent, unliquidated, unmatured or disputed claim at any time,
it is intended that such claims will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual, liquidated or matured
claim.

 

“Specified Change of Control”: a “change of control” or similar event (howsoever
defined) as defined in the Senior Subordinated Note Indenture.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) any
Loan Party and (ii) any Lender or any affiliate thereof, or any Person that was
a Lender or an affiliate thereof when such Hedge Agreement was entered into, as
counterparty and (b) which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery thereof by any such Loan Party as a Specified Hedge Agreement;
provided that the designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of any Lender or affiliate thereof that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

26



--------------------------------------------------------------------------------

“Subordinated Intercompany Note”: the Intercompany Subordinated Demand
Promissory Note to be executed and delivered by each Loan Party, substantially
in the form of Exhibit J, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Parent other than any Excluded
Foreign Subsidiary and the Borrower.

 

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $5,000,000.

 

“Swing Line Lender”: such Lender (in its capacity as the lender of Swing Line
Loans) as may be appointed by the Administrative Agent with the consent of the
Borrower.

 

“Swing Line Loans”: as defined in Section 2.6.

 

“Swing Line Notes”: as defined in Section 2.8(e).

 

“Swing Line Participation Amount”: as defined in Section 2.7(c).

 

“Syndication Agent”: as defined in the recitals.

 

“Syndication Date”: the date which is 90 days after the Closing Date or such
earlier date that the Administrative Agent determines the syndication is
complete.

 

“Synthetic Lease Obligations”: all monetary obligations of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

 

“Term Loans” the Tranche B Term Loans and any Incremental Term Loans.

 

“Term Notes”: as defined in Section 2.8(e).

 

27



--------------------------------------------------------------------------------

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect; provided, that the amount of the
Total Revolving Credit Commitments on the Closing Date shall be $42,000,000.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

 

“Tranche B Term Loan”: as defined in Section 2.1

 

“Tranche B Term Loan Commitment”: as to any Tranche B Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof; provided that the original aggregate amount of the Tranche B Term Loan
Commitments is $240,000,000.

 

“Tranche B Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or which is the holder of an Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date”: the seventh anniversary of this Agreement
(or such earlier date as provided in Section 2.3).

 

“Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

 

“Transactions”: as defined in the recitals hereto.

 

“Transferee”: as defined in Section 10.14.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code as in effect in any jurisdiction from time to
time.

 

“Ultimate Parent”: as defined in the recitals hereto.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

28



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to any Loan Party not defined in Section 1.1 and accounting terms partly defined
in Section 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Borrower Obligations or
the Guarantor Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of all of the Borrower
Obligations or the Guarantor Obligations, as the case may be (other than
Obligations in respect of any Specified Hedge Agreement and unmatured contingent
reimbursement and indemnification Obligations).

 

(f) The words “including” and “includes” and words of similar import when used
in this Agreement shall not be limiting and shall mean “including without
limitation” or “includes without limitation”, as the case may be.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Tranche B Term Loan Commitments. (a) Subject to the terms and conditions
hereof, each Tranche B Term Loan Lender severally agrees to make a term loan (a
“Tranche B Term Loan”) to the Borrower on the Closing Date in an amount not to
exceed the amount of the Tranche B Term Loan Commitment of such Lender. The
Tranche B Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Tranche B Term Loan
Lenders make the Tranche B Term Loans on the Closing Date and specifying the
amount to be borrowed. The Tranche B Term Loans made on the Closing Date shall
initially be Base Rate Loans, and no Tranche B Term Loan may be converted into
or continued as a Eurodollar Loan having an Interest Period in excess of one
month prior to the Syndication Date. Upon receipt of such notice the
Administrative Agent shall promptly notify each Tranche B Term Loan Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Tranche B Term Loan

 

29



--------------------------------------------------------------------------------

Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Tranche B Term Loan to be
made by such Lender. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Tranche B Term Loan Lenders in like funds.

 

2.3 Repayment of Tranche B Term Loans. (a) The Tranche B Term Loan of each
Tranche B Term Loan Lender shall mature in 28 consecutive quarterly
installments, commencing on March 31, 2005, each of which shall be in an amount
equal to such Lender’s Tranche B Term Loan Percentage multiplied by the amount
set forth below opposite such installment; provided that to the extent that a
portion of such Tranche B Term Loans are prepaid pursuant to Section 2.11 or
2.12, the amounts set forth below shall be reduced to reflect the actual
application of such prepayments as provided in Section 2.11 or 2.12, as
applicable; provided further, that if, on the date that is 91 days prior to the
maturity date of the Borrower’s Senior Subordinated Notes as in effect on the
Closing Date (the “Test Date”), such Senior Subordinated Notes have not been
refinanced or repaid in full, the Tranche B Term Loans will be immediately due
and payable in full the Test Date and the “Tranche B Term Loan Maturity Date”
shall be deemed to be the test date.

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

March 31, 2005

   $ 600,000

June 30, 2005

   $ 600,000

September 30, 2005

   $ 600,000

December 31, 2005

   $ 600,000

March 31, 2006

   $ 600,000

June 30, 2006

   $ 600,000

September 30, 2006

   $ 600,000

December 31, 2006

   $ 600,000

March 31, 2007

   $ 600,000

June 30, 2007

   $ 600,000

September 30, 2007

   $ 600,000

December 31, 2007

   $ 600,000

March 31, 2008

   $ 600,000

June 30, 2008

   $ 600,000

September 30, 2008

   $ 600,000

December 31, 2008

   $ 600,000

March 31, 2009

   $ 600,000

June 30, 2009

   $ 600,000

September 30, 2009

   $ 600,000

December 31, 2009

   $ 600,000

March 31, 2010

   $ 600,000

June 30, 2010

   $ 600,000

September 30, 2010

   $ 600,000

December 31, 2010

   $ 600,000

March 31, 2011

   $ 600,000

June 30, 2011

   $ 600,000

September 30, 2011

   $ 600,000

December 31, 2011

   $ 600,000

Tranche B Term Loan Maturity Date

    
 
  All outstanding
Tranche B
Term Loans

 

30



--------------------------------------------------------------------------------

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Revolving Credit Percentage
of the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Credit Commitment. During the Revolving Credit
Commitment Period the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Scheduled Revolving Credit Termination Date.

 

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

 

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments during the Revolving Credit Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice in a Notice of Borrowing (which Notice of Borrowing must be
received by the Administrative Agent prior to 12:00 Noon, New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans), specifying (i) the amount and Type of Revolving
Credit Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the
case of Eurodollar Loans, the length of the initial Interest Period therefor.
Any Revolving Credit Loans made on the first day of the Revolving Credit
Commitment Period shall initially be Base Rate Loans, and no Revolving Credit
Loan may be made as, converted into or continued as a Eurodollar Loan having an
Interest Period in excess of one month prior to the Syndication Date. Each
borrowing under the Revolving Credit Commitments shall be in an amount equal to
(x) in the case of Base Rate Loans, $1,000,000 or a $250,000 multiple in excess
thereof (or, if the then aggregate Available Revolving Credit Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $1,000,000 or a $500,000 multiple in excess thereof; provided that the
Swing Line Lender may request, on behalf of the Borrower, borrowings under the
Revolving Credit Commitments which are Base Rate Loans in other amounts pursuant
to Section 2.7. Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Credit Lender
thereof. Each Revolving Credit Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available

 

31



--------------------------------------------------------------------------------

to the Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.

 

2.6 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments from time to time during the
Revolving Credit Commitment Period by making swing line loans (“Swing Line
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect) and (ii) the Borrower shall not request, and the Swing Line Lender shall
not make, any Swing Line Loan if, after giving effect to the making of such
Swing Line Loan, the aggregate amount of the Available Revolving Credit
Commitments would be less than zero. During the Revolving Credit Commitment
Period, the Borrower may use the Swing Line Commitment by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof. Swing
Line Loans shall be Base Rate Loans only.

 

(b) The Borrower shall repay all outstanding Swing Line Loans on the Revolving
Credit Termination Date.

 

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a)
Whenever the Borrower desires that the Swing Line Lender make Swing Line Loans
it shall give the Swing Line Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swing Line
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Credit Commitment
Period). Each borrowing under the Swing Line Commitment shall be in an amount
equal to $250,000 or a $100,000 multiple of in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swing Line Loans, the Swing Line Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swing Line Loan to be made by the Swing Line
Lender. The Administrative Agent shall make the proceeds of such Swing Line Loan
available to the Borrower on such Borrowing Date in immediately available funds.

 

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 1:00 P.M., New York City
time to the Revolving Credit Lenders and the Borrower, request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan, in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date of such notice, to repay
the Swing Line Lender. Each Revolving Credit Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds

 

32



--------------------------------------------------------------------------------

of such Revolving Credit Loans shall be immediately made available by the
Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans. The Borrower
irrevocably authorizes the Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swing Line Loans to the
extent amounts received from the Revolving Credit Lenders are not sufficient to
repay in full such Refunded Swing Line Loans and the Administrative Agent agrees
to promptly notify the Borrower after any such charge, provided that the failure
to give such notice shall not affect the validity of such charge and payment.

 

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swing Line Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.7(b), each Revolving
Credit Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Revolving Credit Lender’s
Revolving Credit Percentage times (ii) the sum of the aggregate principal amount
of Swing Line Loans then outstanding which were to have been repaid with such
Revolving Credit Loans.

 

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Revolving Credit Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Credit Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swing Line Loans then due); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

 

(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

33



--------------------------------------------------------------------------------

(f) If the Issuing Lender notifies the Borrower of a draft presented under any
Letter of Credit (and paid by the Issuing Lender) after 1:00 PM on any given
day, the Swing Line Lender will use commercially reasonable efforts to fund a
Swing Line Loan on such day.

 

2.8 Repayment of Loans; Evidence of Indebtedness. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Tranche B Term Loan Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Credit Loan
of such Revolving Credit Lender on the Revolving Credit Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Section
8), (ii) the then unpaid principal amount of each Swing Line Loan of such Swing
Line Lender on the Revolving Credit Termination Date (or such earlier date on
which the Loans become due and payable pursuant to Section 8) and (iii) the
principal amount of each Tranche B Term Loan of such Tranche B Term Loan Lender
in installments according to the amortization schedule set forth in Section 2.3
(or on such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit F-1, F-2 or F-3, respectively, with appropriate insertions as to date
and principal amount (such notes, respectively, “Term Notes”, “Revolving Credit
Notes” and “Swing Line Notes”).

 

34



--------------------------------------------------------------------------------

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender (other than any Defaulting
Lender) a commitment fee for the period from and including the Closing Date to
but excluding the last day of the Revolving Credit Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Credit Termination Date, commencing
on the first of such dates to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent including, without limitation, pursuant to the Fee
Letter.

 

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
$250,000 multiple in excess thereof, and shall reduce permanently the Revolving
Credit Commitments then in effect.

 

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of Base Rate Loans, which notice shall (i) designate
whether the Borrower is prepaying Swing Line Loans, Revolving Credit Loans
and/or Term Loans and (ii) specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Loans (unless all
Revolving Credit Loans are being repaid and the Revolving Credit Commitments
terminated) that are Base Rate Loans and Swing Line Loans) accrued interest to
such date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Credit Loans shall be in an aggregate principal amount of $1,000,000 or a
$250,000 multiple in excess thereof. Partial prepayments of Swing Line Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

 

2.12 Mandatory Prepayments. (a) Unless the Required Lenders shall otherwise
agree, if after the Closing Date any Funded Debt shall be incurred, by any Loan
Party (excluding any Funded Debt incurred in accordance with Section 7.2 as in
effect on the date of this Agreement), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the

 

35



--------------------------------------------------------------------------------

date of such issuance or incurrence toward the prepayment of the Term Loans as
set forth in Section 2.12(c).

 

(b) Unless the Required Lenders shall otherwise agree, if, on any date, any Loan
Party shall receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof, such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans as set forth in Section 2.12(c); provided that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $50,000,000 in any fiscal year of the
Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in Section
2.12(c).

 

(c) Subject to Section 2.18, amounts to be applied in connection with
prepayments made pursuant to this Section 2.12 shall be applied, first, to the
prepayment of the Term Loans and second, to the Borrower or such other Person as
shall be lawfully entitled thereto. The application of any prepayment pursuant
to Section 2.11 or this Section 2.12 shall be made, first, to Base Rate Loans
and, second, to Eurodollar Loans, in each case in a manner which, in the
Administrative Agent’s reasonable judgment (which shall be conclusive) minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.21. Each prepayment of the Loans under Section 2.11 and this Section
2.12 (except in the case of Revolving Credit Loans (unless the Revolving Credit
Loans are being repaid in full and the Revolving Credit Commitments terminated)
that are Base Rate Loans and Swing Line Loans) shall be accompanied by accrued
interest to the date of such prepayment to the applicable Lender on the amount
prepaid.

 

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility (i) may be converted into a Eurodollar Loan with an Interest Period in
excess of one month when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions or (ii) may be converted into a Eurodollar Loan after the date that
is one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans,

 

36



--------------------------------------------------------------------------------

provided that no Eurodollar Loan under a particular Facility (i) may be
continued as such with an Interest Period in excess of one month when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuation or (ii) may be continued
as such after the date that is one month prior to the final scheduled
termination or maturity date of such Facility, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to Base Rate Loans on the
last day of such then expiring Interest Period. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $1,000,000 or a $500,000 multiple in excess thereof
and (b) no more than ten Eurodollar Tranches shall be outstanding at any one
time.

 

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2.0% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2.0%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans under the relevant Facility plus 2.0% (or, in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable to Base Rate Loans under the Revolving Credit Facility
plus 2.0%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until but excluding the date such overdue amount is
paid in full (after as well as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

37



--------------------------------------------------------------------------------

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

 

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Tranche B Term Loan Percentages, Incremental Term
Loan Percentages or Revolving

 

38



--------------------------------------------------------------------------------

Credit Percentages, as the case may be, of the relevant Lenders. Subject to
Section 2.18(c), each payment (other than prepayments as set forth in Sections
2.18 (b) or (c)) in respect of principal or interest in respect of the Loans,
and each payment in respect of fees or expenses payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders. The
application of any prepayment pursuant to this Section 2.18 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans.

 

(b) Each optional prepayment of the Term Loans made pursuant to Section 2.11 and
each mandatory prepayment required by Section 2.12 shall be allocated among the
Term Loan Lenders holding such Term Loans pro rata based on the principal amount
of such Term Loans held by such Term Loan Lenders, and shall be applied to the
installments of such Term Loans pro rata based on the remaining outstanding
principal amount of such installments. Amounts prepaid on account of the Term
Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in connection with any Letter of Credit shall be
made to the Issuing Lender.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender

 

39



--------------------------------------------------------------------------------

with respect to any amounts owing under this paragraph shall be conclusive in
the absence of manifest error. If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
changes in the rate of tax or taxes on the overall net income of such Lender by
the jurisdiction under the laws of which such Lender is organized or in which
such Lender has its principal office or the applicable lending office);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable by such Lender hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its written demand (which shall include the certificate described
in Section 2.19(c)), any additional amounts necessary to compensate such Lender
on an after-tax basis for such increased cost or reduced amount receivable. If
any Lender becomes

 

40



--------------------------------------------------------------------------------

entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which shall include the certificate described in Section
2.19(c)), the Borrower shall pay to such Lender within 15 days of receipt of
such notice such additional amount or amounts as will compensate such Lender on
an after-tax basis for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) with reasonable detail demonstrating how such amounts were derived shall
be conclusive in the absence of manifest error. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

2.20 Taxes. (a) All payments made by the Borrower under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts that would
have been received hereunder had such withholding not been required; provided,
however, that the Borrower or a Guarantor shall not be required to increase any
such amounts payable to the Administrative Agent or any Lender with respect to
any Non-Excluded Taxes (i) that are attributable to the Administrative Agent’s
or such Lender’s failure to comply

 

41



--------------------------------------------------------------------------------

with the requirements of paragraph (f) of this Section, or (ii) that are United
States withholding taxes imposed on amounts payable to the Administrative Agent
or such Lender at the time the Administrative Agent or such Lender becomes a
party to this Agreement, except to the extent that the Administrative Agent’s or
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower or a Guarantor with respect to such
Non-Excluded Taxes pursuant to this Section 2.20(a). The Borrower or the
applicable Guarantor shall make any required withholding and pay the full amount
withheld to the relevant tax authority or other Governmental Authority in
accordance with applicable Requirements of Law.

 

(b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

 

(c) The Borrower shall indemnify the Administrative Agent and any Lender for the
full amount of Non-Excluded Taxes or Other Taxes arising in connection with
payments made under this Agreement (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.20) paid by the Administrative Agent or Lender or any of
their respective Affiliates and any liability (including penalties, additions to
tax interest) arising therefrom or with respect thereto, provided that if the
Borrower reasonably believes that such Non-Excluded Taxes or Other Taxes, as the
case may be, were not correctly or legally asserted, the Administrative Agent or
Lender, as the case may be, will use reasonable efforts to cooperate with the
Borrower to obtain a refund of such Non-Excluded Taxes or Other Taxes so long as
such efforts would not result in any additional costs, expenses or risks or be
otherwise disadvantageous to the Administrative Agent or Lender, as the case may
be. Payment under this indemnification shall be made within ten days from the
date the Administrative Agent or any Lender or any of their respective
Affiliates makes written demand therefor (which demand shall identify the nature
and amount of Non-Excluded Taxes and Other Taxes for which indemnification is
being sought and shall include a copy of the written assessment from the
relevant Governmental Authority demanding payment for such Non-Excluded Taxes
and Other Taxes).

 

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt, if any, received by the
Borrower of evidence showing payment thereof or, if such copy is not available,
any other evidence of payment thereof reasonably satisfactory to the
Administrative Agent.

 

(e) The agreements in this Section 2.20 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(f) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (and, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) (i) a copy of either

 

42



--------------------------------------------------------------------------------

U.S. Internal Revenue Service Form W-8BEN (claiming benefits under an applicable
treaty) or Form W-8ECI, or, (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit G to the effect that such Lender is
eligible for a complete exemption from withholding of U.S. taxes under Section
871(h) or 881(c) of the Code and a Form W-8BEN, in each case, or any subsequent
versions of such forms or successors thereto properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver new
forms on or before the obsolescence, expiration or invalidity of any form
previously delivered by such Non-U.S. Lender, in each case certifying that such
Non-U.S. Lender is entitled to an exemption from or a reduction of withholding
or deduction for or on account of United States federal income taxes in
connection with payments under this Agreement and any other Loan Document. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

 

(g) The Administrative Agent and each Lender agrees that if it subsequently
recovers, or receives a permanent net tax benefit with respect to, any amount of
Non-Excluded Taxes or Other Taxes (i) previously paid by it and as to which it
has been indemnified by or on behalf of the Borrower or (ii) previously deducted
by the Borrower (including, without limitation, any Taxes deducted from any
additional sums payable under subsection (a) above) and as to which the Borrower
has paid an additional amount under Section 2.20(a) above, the Administrative
Agent or such Lender, as the case may be, shall reimburse the Borrower such
portion of any such recovery or permanent net tax benefit as the Administrative
Agent or such Lender, as the case may be, in its sole opinion has determined to
be attributable to indemnity payments made, or additional amounts paid, by or on
behalf of the Borrower under this Section 2.20 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such recovery or tax benefit and as will
leave the Administrative Agent or such Lender in no worse position than it would
be in if no such Taxes or Other Taxes had been imposed; provided, however, that
the Borrower, upon the request of the Administrative Agent or Lender, agrees to
repay to the Administrative Agent or Lender, as the case may be, the amount paid
over to the Borrower (together with any penalties, interest or other charges),
in the event the Administrative Agent or Lender is required to repay such amount
to the relevant taxing authority or other Government Authority. Nothing in this
Section 2.20(g) shall oblige the Administrative Agent or any Lender to disclose
to the Borrower or any other person any information regarding its tax affairs or
computation and the Administrative Agent and each Lender shall have absolute
discretion to arrange their tax affairs in whatever manner the Administrative
Agent or such Lender thinks fits.

 

2.21 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a

 

43



--------------------------------------------------------------------------------

consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section, with reasonable detail demonstrating
how such amounts were derived, submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and Letters of Credit
and all other amounts payable hereunder.

 

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

 

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to file any
certificate or document reasonably requested by the Borrower or to designate
another lending office for any Loans affected by such event, in each case, with
the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

 

2.24 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing

 

44



--------------------------------------------------------------------------------

pursuant to Section 2.19 or 2.20(a) or (b) is in default of its obligation to
make Loans hereunder (any such Lender under this clause (b), a “Defaulting
Lender”), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.21 (as though Section 2.21
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

2.25 Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Sections 2.19, 2.20 or 2.22 of this Agreement, unless the
Administrative Agent or a Lender gives notice to the Borrower that it is
obligated to pay an amount under any such Section within 90 days after the later
of (x) the date the Lender incurs the respective increased costs, Non-Excluded
Taxes, Other Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (y) the date such Lender has
actual knowledge of its incurrence of the respective increased costs,
Non-Excluded Taxes, Other Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, such Lender
shall not be entitled to be compensated for interest and penalties by the
Borrower pursuant to Sections 2.19, 2.20, or 2.22, as the case may be, to the
extent such interest or penalties are incurred or suffered on or after such
date. This Section 2.25 shall have no applicability to any Section of this
Agreement other than Sections 2.19, 2.20 or 2.22.

 

2.26. Incremental Facilities. (a) The Borrower may, at any time prior to the
date which is one hundred eighty (180) days prior to the Tranche B Term Loan
Maturity Date (or, in the case of an increase in the Revolving Credit
Commitments, one hundred eighty (180) days prior to the Revolving Credit
Termination Date), by irrevocable written notice to the Administrative Agent
elect to request an increase to the existing Revolving Credit Commitment (any
such increase, an “Incremental Revolving Credit Commitment”) and/or incremental
term loans (each an “Incremental Term Loan”), in an amount not in excess of
$175,000,000 in the aggregate for all such requests under this Section 2.26 and
not less than $25,000,000 individually in the case of Incremental Term Loans and
not less than $10,000,000 individually in the case of Incremental Revolving
Credit Commitment; provided that a total of only three such requests for
Incremental Terms Loans and/or Incremental Revolving Credit Commitments may be
made. Such notice shall specify (A) the date (the “Incremental Effective Date”)
on which the Borrower proposes the Incremental Revolving Credit Commitment shall
be effective and/or the date on

 

45



--------------------------------------------------------------------------------

which the Borrower proposes to borrow such Incremental Term Loan, which date
shall be not less than 10 Business Days after the date on which such notice is
delivered to Administrative Agent and (B) the identity of each Lender or other
Person that is an Eligible Assignee (or any other Assignee, subject to the
consent rights applicable to assignments of Loans set forth in Section 10.6(c))
(each, an “Incremental Revolving Credit Lender” or an “Incremental Term Loan
Lender”, as the case may be) to whom the Borrower proposes any portion of such
Incremental Revolving Credit Commitment or such Incremental Term Loan be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of any Incremental Revolving Credit
Commitment or Incremental Term Loan may elect or decline, in its sole
discretion, to provide such Incremental Revolving Credit Commitment or
Incremental Term Loan. Any Incremental Term Loan shall be made on the applicable
Incremental Effective Date and any Incremental Revolving Credit Commitment shall
become available for borrowing as of the applicable Incremental Effective Date;
provided that (1) both before or after giving effect to such Incremental Term
Loan or Incremental Revolving Credit Commitment, no Default or Event of Default
shall exist on such Incremental Effective Date; (2) both before and after giving
effect to the making of such Incremental Term Loan or any Loan pursuant to any
Incremental Revolving Credit Commitment (any such Loan, an “Incremental
Revolving Credit Loan”), each of the conditions set forth in Section 5.2 shall
be satisfied; (3) the Parent and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 7.1 as of the last
day of the most recently ended fiscal quarter after giving effect to such
Incremental Term Loan and/or the making of all Incremental Revolving Credit
Loans pursuant to such Incremental Revolving Credit Commitment; (4) any such
Incremental Term Loan or Incremental Revolving Credit Commitment shall be
effected pursuant to an incremental lender addendum (an “Incremental Lender
Addendum”) executed and delivered by the Borrower, the Administrative Agent and
each Incremental Term Loan Lender or Incremental Revolving Credit Lender (as
applicable) and each of which shall be recorded in the Register and shall be
subject to the requirements set forth in Section 2.20(f ); and (5) the Borrower
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
Incremental Term Loan or Incremental Revolving Credit Commitment. Any
Incremental Term Loans made on an Incremental Effective Date shall be designated
a separate series (a “Series”) of Incremental Term Loans for all purposes of
this Agreement.

 

(b) On any Incremental Effective Date, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender shall make
an Incremental Term Loan to the Borrower in an amount equal to its Incremental
Term Loan Percentage, (ii) each Incremental Term Loan Lender shall become a
Lender hereunder with respect to such Incremental Term Loan made pursuant
thereto and any Incremental Term Loan shall be a “Term Loan” for all purposes
under this Agreement and the other Loan Documents and (iii) each Incremental
Revolving Credit Lender shall become a Lender hereunder with respect to any
Incremental Revolving Credit Commitment taking effect on such Incremental
Effective Date and any Incremental Revolving Credit Loan pursuant to such
Incremental Revolving Credit Commitment shall be a “Revolving Credit Loan” for
all purposes under this Agreement and the other Loan Documents.

 

46



--------------------------------------------------------------------------------

(c) The terms and provisions of any Incremental Revolving Credit Commitment or
Incremental Revolving Credit Loan (including, without limitation, interest rate,
borrowing mechanics and termination date) shall be identical to those of the
Revolving Credit Commitments and the Revolving Credit Loans, respectively. The
terms and provision of any Incremental Term Loan shall be, except as otherwise
set forth herein or in the applicable Incremental Lender Addendum, identical to
the Tranche B Term Loans. In any event, (i) any Incremental Term Loans shall
rank pari passu in right of payment and of security with the other Loans, (ii)
the weighted average life to maturity of any Incremental Term Loan shall be no
shorter than the weighted average life to maturity of the Tranche B Terms Loans,
(iii) the applicable Incremental Term Loan Maturity Date shall be no sooner than
the final maturity of the Tranche B Term Loans and (iv) the rate of interest
applicable to any Incremental Term Loan shall be determined by the Borrower and
the Incremental Term Loan Lenders and shall be set forth in each applicable
Incremental Lender Addendum; provided, that the initial yield with respect to
any Incremental Term Loans (as reasonably determined by Administrative Agent to
be equal to the sum of (x) the Eurodollar Base Rate on the Incremental Term
Loans plus (y) the Applicable Margin on the Incremental Term Loans plus (z) if
the Incremental Term Loans are initially made at a discount or the lenders
making the same receive a fee from Parent, Borrower or any other Subsidiary for
doing so (the amount of such discount or fee, expressed as a percentage of the
Incremental Term Loans, being referred to herein as “OID”), the amount of OID
divided by the lesser of (A) the average life to maturity of such Incremental
Term Loans and (B) four) may be no more than the Applicable Margin with respect
to the Eurodollars Loans which are Tranche B Term Loans on the Incremental
Effective Date (it being understood that the pricing of the Tranche B Term Loans
will be increased and/or additional fees will be paid to the Term Lenders to the
extent necessary to satisfy such requirement); provided, however, that
notwithstanding the foregoing, if the applicable Incremental Term Loan Maturity
Date is greater than 180-days from the final maturity of the Tranche B Term
Loans, the Applicable Margin plus the OID divided by the lesser of (A) the
average life to maturity of such Incremental Term Loans and (B) four, may be an
additional twenty-five basis points higher than the Applicable Margin with
respect to Eurodollar Loans which are Tranche B Term Loans on the Incremental
Effective Date. An Incremental Lender Addendum may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.26.

 

(d) For the avoidance of doubt, no Lender shall be obligated to provide any
portion of any Incremental Term Loan or Incremental Revolving Credit Commitment
unless and until it executes the appropriate Incremental Lender Addendum with
respect thereto.

 

(e) On any Incremental Effective Date with respect to any Incremental Revolving
Credit Commitment, the Revolving Credit Lenders (including the Incremental
Revolving Credit Lenders), under the direction of the Administrative Agent,
shall reallocate outstanding Revolving Credit Loans (and participations in Swing
Line Loans and Letters of Credit) so that the Revolving Credit Loans held by
each such Lender are equal to such Lender’s Revolving Credit Percentage (after
giving effect to such Incremental Revolving Credit Commitment).

 

47



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Scheduled Revolving Credit Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of each outstanding Letter of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
and payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee on the aggregate drawable
amount of each outstanding Letter of Credit not to exceed 1/4 of 1% per annum,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit.

 

48



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender, regardless of the occurrence or continuance of a Default or
an Event of Default or the failure to satisfy any of the other conditions
specified in Section 5, upon demand, at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Credit Facility. A certificate
of the Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be

 

49



--------------------------------------------------------------------------------

returned by the Issuing Lender, such L/C Participant shall return to the Issuing
Lender the portion thereof previously distributed by the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on each Business Day on which the Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by the Issuing Lender for the amount of (a) such draft so paid and (b)
any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to the Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans (or, at the option of the Administrative Agent and the Swing
Line Lender in their sole discretion, a borrowing pursuant to Section 2.7 of
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans (or, if applicable, Swing Line Loans) could be made, pursuant to
Section 2.5 (or, if applicable, Section 2.7), if the Administrative Agent had
received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in accordance with the standards of care specified in the UCC
of the State of New York, shall be binding on the Borrower and shall not result
in any liability of the Issuing Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and

 

50



--------------------------------------------------------------------------------

amount thereof. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement or
the other Loan Documents, the provisions of this Agreement or the other Loan
Documents shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Arranger, the Administrative Agent and the Lenders to enter into
this Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Parent and the Borrower hereby jointly and severally represent and
warrant to the Arranger, the Administrative Agent and each Lender that:

 

4.1 Financial Condition.

 

(a) The unaudited pro forma consolidated and consolidating balance sheet of the
Borrower and its consolidated Subsidiaries as at September 30, 2004 (including
the notes thereto) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Repayment, (ii) Redemption,
(iii) the Tranche B Term Loans made on the Closing Date and the use of proceeds
thereof, (iv) the payment of fees and expenses in connection with the foregoing
and (v) the consummation of the IPO. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof and on good faith estimates and assumptions reasonably
believed by it to be reasonable as of the date of delivery thereof, and presents
fairly on a pro forma basis the estimated financial position of Borrower and its
consolidated Subsidiaries as at September 30, 2004, assuming that the events
specified in the preceding sentence had actually occurred at such date.

 

(b) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31, 2002 and December 31, 2003, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Ernst & Young, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at September
30, 2004, and the related unaudited consolidated statements of income and cash
flows for the nine-month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year-end audit adjustments and the absence of footnotes). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned

 

51



--------------------------------------------------------------------------------

firm of accountants and disclosed therein). Except as set forth in Schedule
4.1(b), as of the Closing Date the Parent, the Borrower and its Subsidiaries do
not have any material Guarantee Obligations, material contingent liabilities and
material liabilities for taxes, or any material long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that existed as of the date of but are not reflected in
the most recent financial statements referred to in this paragraph. During the
period from September 30, 2004 to and including the date hereof there has been
no Disposition by any Loan Party of any material part of its business or
Property.

 

4.2 No Change. Since September 30, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Corporate Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its material Property, to lease the Property
it operates as lessee and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation (or other entity) and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.4 Corporate Power; Authorization; Enforceable Obligations. Each of the
Borrower and the Guarantors has the requisite power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder. Each of the Borrower and
the Guarantors has taken all necessary action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No material consent or authorization of, filing
with, notice to, Permit from or other act by or in respect of, any Governmental
Authority and no consent or authorization of, filing with, notice to or other
act by or in respect of any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
consents, authorizations, filings and notices which have been obtained or made
and are in full force and effect and (ii) the filings referred to in Section
4.19. Each Loan Document has been duly executed and delivered on behalf of each
of the Borrower and the Guarantors. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each of the Borrower and the Guarantors, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

52



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the consummation of
the Transactions, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of any of
the Borrower or the Guarantors and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to any Loan Party could reasonably be expected
to have a Material Adverse Effect.

 

4.6 No Material Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Loan Party against any of their respective properties or revenues
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that, if reasonably likely to be
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

4.7 No Default. No Loan Party is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

 

4.8 Ownership of Property; Liens. Each Loan Party has good, marketable and
insurable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material Property used in its business as currently conducted, and
none of such Property is subject to any Lien except for any Permitted Lien. None
of the Pledged Stock is subject to any Lien except for Permitted Liens.

 

4.9 Intellectual Property. Each Loan Party owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted or is pending by any
Person challenging or questioning the use or validity of Intellectual Property
owned by a Loan Party that is necessary for the conduct of such Loan Party’s
business as currently conducted, nor does the Borrower or the Parent know of any
valid basis for any such claim. A Loan Party’s use of Intellectual Property
owned by such Loan Party that is necessary for the conduct of such Loan Party’s
business as currently conducted does not knowingly and materially infringe the
patent rights of any Person, and does not materially infringe the trade secret,
copyright or other Intellectual Property rights of any Person.

 

(b) As of the Closing Date Schedule 4.9(b) (i) identifies registrations and
applications for each of the trademarks, service marks and trade names owned by
any Loan Party and any material unregistered trademarks or service marks owned
by any Loan Party and identifies which such Person registered, made or otherwise
holds such Intellectual Property, and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been used, issued or
registered (or, if applicable, in which an application for such issuance or
registration has been filed), including the respective registration or
application numbers.

 

53



--------------------------------------------------------------------------------

(c) As of the Closing Date, Schedule 4.9(c) (i) identifies each of the patents
and patent applications owned by any Loan Party and identifies which such Person
owns such Intellectual Property, and (ii) specifies as to each, the jurisdiction
in which such Intellectual Property has been issued or registered (or, if
applicable, in which an application for such issuance or registration has been
filed), including the respective patent or application numbers.

 

(d) As of the Closing Date, Schedule 4.9(d) (i) identifies each of the copyright
registrations and copyright applications owned by any Loan Party and any
material Copyrights that have not been registered or for which applications for
registration have not been filed owned by any Loan Party and identifies which
such Person registered, made or otherwise holds such Intellectual Property, and
(ii) specifies as to each, the jurisdiction in which such Intellectual Property
has been issued or registered (or, if applicable, in which an application for
such issuance or registration has been filed), including the respective
registration or application numbers.

 

(e) As of the Closing Date, Schedule 4.9(e) identifies all material licenses,
sublicenses and other agreements pursuant to which (i) Borrower licenses or
sublicenses Intellectual Property owned by it to a third party (other than
routine licenses of software to its customers made in the normal course of
providing services to such customers and licenses granted pursuant to the
Intellectual Property Agreement) or (ii) Borrower licenses or sublicenses
Intellectual Property required for its business as currently conducted from any
other Person.

 

(f) As of the Closing Date, each of the trademark applications and
registrations, and each of the patents and applications for patents, and each of
the copyright applications and registrations listed on Schedules 4.9(b), (c),
(d) and (e), respectively, are valid and subsisting and each, according to the
records of the United States Patent and Trademark Office regarding patents and
trademarks and the United States Copyright Office regarding Copyrights, is owned
by the entity listed as owner on such Schedules, and each is free from any
recorded liens, licenses or other encumbrances, other than Permitted Liens.

 

4.10 Taxes. Each Loan Party has filed or caused to be filed all federal,
material state and other material tax returns that are required to be filed and
has paid (prior to the date penalties attach thereto) all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Loan Party); the contents of all such material tax returns are
correct and complete in all material respects, no tax Lien has been filed that
would not be a Permitted Lien, and, to the knowledge of the Borrower, no claim
is being asserted, with respect to any such tax, fee or other charge.

 

4.11 Federal Regulations. No part of the proceeds of the Loans or Letters of
Credit will be used for purchasing or carrying any “margin stock” (within the
meaning of Regulation U) or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker

 

54



--------------------------------------------------------------------------------

or dealer in a violation of Regulation T. No indebtedness being reduced or
retired out of the proceeds of the Loans or Letters of Credit was or will be
incurred for the purpose of purchasing or carrying any “margin stock” (within
the meaning of Regulation U) in violation of Regulation U. Following application
of the proceeds of the Loans and Letters of Credit, “margin stock” (within the
meaning of Regulation U) does not constitute more than 25% of the value of the
assets of the Loan Parties. None of the transactions contemplated by this
Agreement (including, without limitation, the direct and indirect use of
proceeds of the Loans and Letters of Credit) will violate or result in a
violation of Regulation T, Regulation U or Regulation X. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

 

4.12 Labor Matters. There are no strikes, stoppages, slowdowns or other labor
disputes against any of the Loan Parties pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from any Loan Party on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the relevant Loan Party.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all respects with all applicable provisions of ERISA and the
Code, except to the extent any non-compliance could not reasonably be expected
to have a Material Adverse Effect. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to

 

55



--------------------------------------------------------------------------------

regulation under any Requirement of Law (other than Regulation X) which limits
or conditions its ability to incur Indebtedness.

 

4.15 Subsidiaries. (a) Schedule 4.15(a) sets forth the ownership structure of
each Loan Party, other than the type, number or holder of the equity interests
of the Parent. Schedule 4.15(a) sets forth the name and jurisdiction of
incorporation of each Loan Party and, as to each such Loan Party (other than the
Parent), the percentage and number of each class of Capital Stock owned by any
other Loan Party. Schedule 4.15(a) will be updated by the Borrower to reflect
any permitted restructuring, Permitted Acquisition, or other corporate changes
otherwise permitted hereunder.

 

(b) Except as set forth on Schedule 4.15(b), there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options or other similar rights granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Parent, the Borrower or any Subsidiary. No Loan
Party has issued, or authorized the issuance of, any Disqualified Stock, other
than the issuances of Disqualified Stock of the Parent expressly permitted
hereunder.

 

4.16 Use of Proceeds and Revolving Credit Loans. The proceeds of the Tranche B
Term Loans shall be used to consummate the Repayment, to make the Redemption and
to pay related fees and expenses. The proceeds of the Revolving Credit Loans
shall be used to prepay or redeem the Senior Subordinated Notes and the
Revolving Credit Loans, Swing Line Loans, and the Letters of Credit shall be
used for general corporate and working capital purposes and for Investments
permitted hereunder. The proceeds of any Incremental Term Loans shall be used
for general corporate purposes, for Investments permitted hereunder and to
prepay the Senior Subordinated Notes. The proceeds of any extensions of credit
pursuant to any Incremental Revolving Credit Loans shall be used to prepay or
redeem the Senior Subordinated Notes and for general corporate and working
capital purposes and for Investments permitted hereunder.

 

4.17 Environmental Matters.

 

(a) There are no environmental audits conforming to the standards of the ASTM
“Standard Practice for Environmental Assessments: Phase I Environmental Site
Assessment Process” or other written environmental assessments that have been
prepared as to any of the Collateral (or any sites at which Collateral is
located) and that are in the possession of the Loan Parties which have not been
provided to the Administrative Agent.

 

(b) Other than exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:

 

(i) Each Loan Party: (A) is, and within the period of all applicable statutes of
limitation has been, in compliance with all applicable Environmental Laws and
Environmental Permits; and (B) reasonably believes that compliance with all
applicable Environmental Law that is or is expected to become applicable to any
of them will be timely attained and maintained, without material expense.

 

56



--------------------------------------------------------------------------------

(ii) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by any Loan
Party, or at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(A) give rise to liability of any Loan Party under any applicable Environmental
Law or otherwise result in costs to any Loan Party, or (B) materially interfere
with any Loan Party’s continued operations, or (C) materially impair the fair
saleable value of any real property owned or leased by any Loan Party.

 

(iii) There is no pending or, to the knowledge of the Borrower, threatened
judicial, administrative, or arbitral proceeding (including any notice of
violation or alleged violation) under or relating to any Environmental Law to
which any Loan Party is, or to the knowledge of the Borrower will be, named as a
party.

 

(iv) No Loan Party has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern.

 

(v) No Loan Party has entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law.

 

(vi) No Loan Party has assumed or retained, by contract or operation of law, any
liabilities of any other Person of any kind, fixed or contingent, known or
unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement (excluding any projections, pro
formas or estimates included in any such statement, document or certificate)
relating to any Loan Party furnished to the Arranger, the Administrative Agent
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum (after giving effect to any changes in the term sheet contained
therein, to the extent disclosed to the Lenders), as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Arranger, the Administrative Agent and the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material

 

57



--------------------------------------------------------------------------------

amount. Other than industry-wide, general economic, political or civil
developments widely reported in the financial press, there is no fact known to
the Borrower or any of the Guarantors that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and written statements furnished to the Arranger, the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19 Security Documents.

 

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principals (whether
enforcement is sought in proceedings in equity or at law)) and proceeds and
products thereof. In the case of the Pledged Stock, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
together with any necessary endorsements, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement with respect to
which a security interest may be perfected by filing, when financing statements
in appropriate form are properly filed in the offices specified on Schedule
4.19(a)-1 (which financing statements may be filed by the Administrative Agent
at any time) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement are made (all of which filings have been duly
completed and may be filed by the Administrative Agent at any time), in each
case together with provision for payment of all requisite fees, the Guarantee
and Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds and products thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except Permitted Liens).
Schedule 4.19(a)-2 lists as of the Closing Date each UCC financing statement
that (i) names any Loan Party as debtor and (ii) will remain on file after the
Closing Date. Schedule 4.19(a)-3 lists each UCC financing statement that (i)
names any Loan Party as debtor and (ii) will be terminated on or prior to the
Closing Date; and on or prior to the Closing Date, the Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
termination statements, authorized by the relevant secured party, in respect of
each such UCC financing statement.

 

(b) Each Intellectual Property Security Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principals (whether
enforcement is sought in proceedings in equity or at law)) in the United States
Intellectual Property Collateral described therein and proceeds and products
thereof. Upon the filing of (i) such Intellectual Property Security Agreement in
the appropriate indexes of the United States Patent and Trademark Office
relative to patents and trademarks (within three (3) months after the execution
of such Intellectual Property Security Agreement), and the United States
Copyright Office relative to

 

58



--------------------------------------------------------------------------------

copyrights (within thirty (30) days after the execution of such Intellectual
Property Security Agreement), together with provision for payment of all
requisite fees, and (ii) financing statements in appropriate form for filing in
the offices specified on Schedule 4.19(b) (which financing statements may be
filed by the Administrative Agent at any time), together with provision for
payment of all requisite fees, such Intellectual Property Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the United States Intellectual
Property Collateral described therein and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person (except
Permitted Liens).

 

4.20 Solvency. Each Loan Party is, and after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection with the Loan Documents will be and will continue to be, Solvent.

 

4.21 Senior Indebtedness. The Obligations (including, without limitation, the
guarantee obligations of each Guarantor under the Guarantee and Collateral
Agreement) constitute “Senior Debt,” “Designated Senior Debt” and “Permitted
Debt” under and as defined in the Senior Subordinated Note Indenture.

 

4.22 Insurance. Each Loan Party is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged; and No Loan Party (i)
has received written notice from any insurer or agent of such insurer that
substantial capital improvements or other material expenditures will have to be
made in order to continue such insurance or (ii) has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a cost
that could not reasonably be expected to have a Material Adverse Effect.

 

4.23 Real Property. No Loan Party owns any real property except as set forth on
Schedule 4.23. Any real property leased by any Loan Party with a monthly rent in
excess of $20,000.00 is listed on Schedule 4.23 (including location, lease term
and monthly rent). To the extent that the Borrower or any Loan Party acquires or
leases any real property in a transaction not prohibited hereunder, the Borrower
shall submit a revised Schedule 4.23 to the Administrative Agent to reflect such
acquisition or lease.

 

4.24 Permits. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) each Loan Party has obtained and holds all Permits required
for any property owned, leased or otherwise operated by or on behalf of, or for
the benefit of, such Person and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (ii) all such Permits are
in full force and effect, and each Loan Party has performed and observed all
requirements of such Permits, (iii) no event has occurred which allows or
results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to

 

59



--------------------------------------------------------------------------------

any Loan Party, or to the operation of any of its businesses or any property
owned, leased or otherwise operated by such Person, (v) no Loan Party has
received any written notice that any of its Permits will not be timely renewed
and complied with, without material expense, or that any additional Permits that
may be required of such Person will not be timely obtained and complied with,
without material expense and such renewal or compliance, in the aggregate, could
reasonably be expected to have a Material Adverse Effect and (vi) neither the
Parent nor the Borrower has any knowledge or reason to believe that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on materially burdensome terms any material Permit and such limitation,
suspension, revocation or burdensome terms could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each of the
Parent and the Borrower, (ii) the Guarantee and Collateral Agreement, executed
and delivered by a duly authorized officer of the Parent, the Borrower and each
Subsidiary Guarantor, (iii) the Intellectual Property Security Agreement of any
Loan Party which owns Collateral consisting of Intellectual Property, executed
and delivered by a duly authorized officer of each Loan Party party thereto,
(iv) each Acknowledgment and Consent, executed and delivered by a duly
authorized officer of the Issuer (as defined in the Guarantee and Collateral
Agreement) party thereto, (v) the Subordinated Intercompany Note, executed and
delivered by a duly authorized officer of each Loan Party, (vi) the Post Closing
Letter Agreement, executed and delivered by a duly authorized officer of the
Borrower and (vii) if requested by any Lender, for the account of such Lender,
Notes conforming to the requirements hereof and executed and delivered by a duly
authorized officer of the Borrower.

 

(b) [RESERVED].

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated and
consolidating financial statements of the Borrower for the 2002 and 2003 fiscal
years and (iii) unaudited interim consolidated and consolidating financial
statements of the Borrower for each fiscal month and quarterly period ended
subsequent to the date of the latest applicable financial statements delivered
pursuant to clause (ii) of this paragraph as to which such financial statements
are available, and such financial statements shall be consistent with the
consolidated financial condition of the Borrower, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum.

 

60



--------------------------------------------------------------------------------

(d) Approvals. (i) All material governmental approvals including regulatory
approvals necessary or advisable in connection with the Transactions and (ii)
all third party approvals (including landlords’ consents) and consents (other
than under customer contracts) necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the Transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any Governmental Authority which would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

 

(e) Delivery of Agreements. To the extent not previously delivered, the
Administrative Agent shall have received (in form and substance reasonably
satisfactory to the Administrative Agent) true and correct executed copies,
certified as to authenticity by the Borrower, of the Senior Subordinated Note
Documentation and such documents or instruments as may be reasonably requested
by the Administrative Agent, including, without limitation, any other debt
instrument, security agreement or other material contract to which any Loan
Party may be a party or to which it may be subject (including, without
limitation, the corporate charter of the Parent).

 

(f) Fees and Other Obligations. The Lenders, the Arranger and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including, without limitation, the
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Closing Date. All such amounts will be
paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

 

(g) Solvency. The Lenders shall have received a Solvency Certificate executed by
the chief financial officer of each Loan Party which shall document the solvency
of each Loan Party after giving effect to the transactions contemplated hereby.

 

(h) Budget. The Lenders shall have received a budget for the Loan Parties for
the 2005 fiscal year.

 

(i) Lien Searches. Unless otherwise agreed by the Administrative Agent, the
Administrative Agent shall have received the results of a recent lien, tax lien,
judgment and litigation search in each of the jurisdictions or offices
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) in which UCC financing statements or
other filings or recordations should be made to evidence or perfect (with the
priority required under the Loan Documents) security interests in all Property
of the Loan Parties or any jurisdiction or office in which an existing filing
may exist with respect to any Property of any Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Permitted
Liens or Liens set forth in Schedule 4.19(a)-3 or Liens to be released on or
prior to the Closing Date.

 

61



--------------------------------------------------------------------------------

(j) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated as of the Closing Date, substantially in
the form of Exhibit C, with appropriate insertions and attachments.

 

(k) Other Certifications.

 

(i) The Administrative Agent shall have received a copy of the Governing
Documents of each Loan Party and each amendment thereto, certified (as of a date
reasonably near the date of the initial extension of credit) as being a true and
correct copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized;

 

(ii) The Administrative Agent shall have received a copy of a certificate of the
Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized, dated reasonably near
the date of the initial extension of credit, listing the charter of such Loan
Party, as applicable, and each amendment thereto on file in such office and
certifying that (A) such amendments are the only amendments to such Person’s
charter on file in such office, (B) such Person has paid all franchise taxes to
the date of such certificate and (C) such Person is duly organized and in good
standing under the laws of such jurisdiction;

 

(iii) The Administrative Agent shall have received a telephonic confirmation
from the Secretary of State or other applicable Governmental Authority of each
jurisdiction in which each such Person is organized certifying that each Loan
Party is duly organized and in good standing under the laws of such jurisdiction
on the date of the initial extension of credit, together with a written
confirmatory report in respect thereof prepared by, or on behalf of, a filing
service acceptable to the Administrative Agent; and

 

(iv) The Administrative Agent shall have received a copy of a certificate of the
Secretary of State or other applicable Governmental Authority of each
jurisdiction in which any Loan Party is required to be qualified as a foreign
corporation or entity dated reasonably near the date of the initial extension of
credit, stating that each Loan Party is duly qualified and in good standing as a
foreign corporation or entity in each such jurisdiction and has filed all annual
reports required to be filed to the date of such certificate; and telephonic
confirmation from the Secretary of State or other applicable Governmental
Authority of each such jurisdiction on the date of the initial extension of
credit as to the due qualification and continued good standing of each such
Person as a foreign corporation or entity in each such jurisdiction on or about
such date, together with a written confirmatory report in respect thereof
prepared by, or on behalf of, a filing service acceptable to the Administrative
Agent.

 

(l) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
substantially in the form of Exhibit E; and

 

62



--------------------------------------------------------------------------------

(ii) the legal opinion of such other special and local counsel as may be
required by the Administrative Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(m) Pledged Stock; Stock Power; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note
(including the Subordinated Intercompany Note) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

 

(n) Filings, Registrations and Recordings. Each document (including, without
limitation, any UCC financing statement) required by the Security Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral described therein, prior and superior in right to
any other Person (other than Permitted Liens), have been delivered to the
Administrative Agent in proper form for filing, registration or recordation.

 

(o) Insurance. Unless otherwise agreed by the Administrative Agent, the
Administrative Agent shall have received insurance certificates satisfying the
requirements of Section 4.22 hereof and of Section 5.3 of the Guarantee and
Collateral Agreement.

 

[(p) RESERVED]

 

(q) Repayment of Loans Under Existing Credit Facility. The Repayment shall be
consummated contemporaneously with the initial funding under the Tranche B Term
Loan Facility.

 

(r) IPO: Contemporaneously with the initial funding under the Tranche B Term
Loan Facility, the Parent shall have consummated the IPO and received proceeds
of at least $200,000,000.

 

(s) Contribution: The Parent shall have made the Contribution to the Borrower.

 

(t) Dissolution of the Ultimate Parent: Prior to or contemporaneously with the
initial funding under the Tranche B Term Loan Facility, the Ultimate Parent
shall have been dissolved.

 

63



--------------------------------------------------------------------------------

(u) Miscellaneous. The Administrative Agent shall have received such other
documents, agreements, certificates and information as it shall reasonably
request prior to the Closing Date.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c) Senior Debt. While any Senior Subordinated Notes remain outstanding and the
Senior Subordinated Note Indenture remains in effect, a Responsible Officer of
the Borrower shall certify in writing to the Administrative Agent that the
incurrence of such Indebtedness is permitted under the Senior Subordinated Note
Indenture.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Parent and the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreement and unmatured contingent reimbursement and indemnification
Obligations) is owing to any Lender, the Arranger or the Administrative Agent
hereunder, each of the Parent and the Borrower shall and shall cause each of
their respective Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent for further
delivery to each Lender:

 

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Parent, a copy of the audited consolidated balance sheet and
unaudited consolidating balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification

 

64



--------------------------------------------------------------------------------

arising out of the scope of the audit, by Ernst and Young or other independent
certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent,
the unaudited consolidated and consolidating balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of footnotes);

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
further delivery to each Lender, or, in the case of clause (k), to the relevant
Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on financial statements stating that (i) their audit examination has
included a review of the Loan Documents, (ii) that in making the examination
necessary nothing came to their attention that caused them to believe that the
Loan Parties were not in compliance with the covenants contained in Section 7
hereof and (iii) that nothing has come to their attention that causes them to
believe that the information contained in any Compliance Certificate is not
correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof.

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower and the
Parent stating that, to the best of each such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Loan Parties with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be; provided that if the Borrower
restates Consolidated Net Income to reflect adjustments related to the Guaranty
of Wireless Revenue, the Borrower shall resubmit such certificate within 25 days
of delivery of such financial statements and (y) to the extent not previously
disclosed to the Administrative Agent in writing, a listing

 

65



--------------------------------------------------------------------------------

of any county, state, territory, province, region or any other jurisdiction, or
any political subdivision thereof, whether of the United States or otherwise,
where any Loan Party keeps inventory or equipment (other than mobile goods) and
of any Intellectual Property acquired by any Loan Party since the date of the
most recent list delivered pursuant to this clause (y) (or, in the case of the
first such list so delivered, since the Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year presented to the Board of Directors (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
estimates, information and assumptions reasonably believed by such Responsible
Officer to be reasonable on the date of delivery thereof, it being recognized
that such projections are not to be viewed as fact and that actual results
during the periods covered by such projections may differ from the projected
results set forth therein by a material amount;

 

(d) within 45 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Loan Parties for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter;

 

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Subordinated Note Documentation or
the Governing Documents of any Loan Party; provided that, with respect to
amendments, supplements, waivers or other modifications of the Governing
Documents such copies will be provided no later than two Business Days prior to
the effectiveness thereof;;

 

(f) within five days after the same are sent, copies of all financial statements
and reports that any Loan Party sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that any Loan Party may
make to, or file with, the SEC;

 

(g) as soon as possible and in any event within three Business Days of obtaining
knowledge thereof: (i) written notice of any development, event, or condition
arising under Environmental Laws that, individually or in the aggregate with
other developments, events or conditions, would reasonably be expected to have a
Material Adverse Effect; and (ii) any notice that any Governmental Authority may
condition approval of, or any application for, an Environmental Permit or any
other material Permit held by any Loan Party on terms and conditions that would
reasonably be expected to

 

66



--------------------------------------------------------------------------------

have a Material Adverse Effect on any Loan Party, or to the operation of any of
its businesses or any property owned, leased or otherwise operated by such
Person;

 

(h) on the date of the occurrence thereof, notice that (i) any or all of the
obligations under the Senior Subordinated Note Indenture have been accelerated,
or (ii) the trustee or the required holders of Senior Subordinated Notes has
given notice that any or all such obligations are to be accelerated;

 

(i) to the extent not included in clauses (a) through (h) above, no later than
the date the same are required to be delivered thereunder, copies of all
agreements, documents or other instruments (including, without limitation, (i)
audited and unaudited, pro forma and other financial statements, reports,
forecasts, and projections, together with any required certifications thereon by
independent public auditors or officers of any Loan Party, (ii) press releases,
(iii) statements or reports furnished to any other holder of the securities of
any Loan Party, and (iv) regular, periodic and special securities reports) that
any Loan Party is required to provide pursuant to the terms of the Senior
Subordinated Note Documentation or the Guaranty of Wireless Revenue; and

 

(j) promptly, such additional financial and other information concerning a Loan
Party as the Administrative Agent on behalf of any Lender may from time to time
reasonably request.

 

6.3 Payment of Obligations. To the extent not otherwise prohibited hereunder or
prohibited by the subordination or intercreditor provisions thereof, pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where (i) the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the applicable Loan Party or
(ii) the non-payment of such obligation could not reasonably be expected to have
a Material Adverse Effect.

 

6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its legal existence (except as expressly
permitted hereunder) and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary in the normal conduct of
its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations (not incurred in violation hereof) and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance.

 

(a) Keep all Property and systems useful and necessary, in such Person’s
reasonable business judgment, in its business in good working order and
condition, ordinary wear and tear and damage caused by casualty excepted.

 

67



--------------------------------------------------------------------------------

(b) Maintain with financially sound and reputable insurance companies insurance
on all its Property (including, without limitation, all inventory, equipment and
vehicles) in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, copies of policies or certificates providing such insurance
coverage; provided that in any event each Loan Party will maintain (i) property
and casualty insurance on all Property on an all risks basis (including loss by
fire, explosion and theft and such other risks and hazards as are covered by a
standard extended coverage insurance policy), covering the repair or replacement
cost of all such Property and consequential loss coverage for business
interruption and extra expense (which shall include business interruption
expenses as are otherwise generally available to similar businesses) and (ii)
public liability insurance. All such insurance with respect to each Loan Party
shall be provided by insurers which (x) in the case of United States insurers,
have an A.M. Best policyholders rating of not less than A- with respect to
primary insurance and B+ with respect to excess insurance and (y) in the case of
non-United States insurers, the providers of at least 80% of such insurance have
either an ISI policyholders rating of not less than A, an A.M. Best
policyholders rating of not less than A- or a surplus of not less than
$500,000,000 with respect to primary insurance, and an ISI policyholders rating
of not less than BBB with respect to excess insurance, or, if the relevant
insurance is not available from such insurers, such other insurers as the
Administrative Agent may approve in writing. All insurance shall (i) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) contain a “Replacement Cost
Endorsement” with a waiver of depreciation and a waiver of subrogation against
any Secured Party, (iii) if applicable, contain a standard noncontributory
mortgagee clause naming the Administrative Agent (and/or such other party as may
be designated by the Administrative Agent) as the party to which all payments
made by such insurance company shall be paid, (iv) if requested by the
Administrative Agent, contain endorsements providing that no Loan Party, Secured
Party or any other Person shall be a co-insurer under such insurance policies,
and (v) be reasonably satisfactory in all other respects to the Administrative
Agent. Each Secured Party shall be named as an additional insured on all
liability insurance policies of each of the Loan Parties and the Administrative
Agent shall be named as loss payee on all property and casualty insurance
policies of each such Person.

 

(c) Deliver to the Administrative Agent on behalf of the Secured Parties, (i) on
the Closing Date, a certificate dated such date showing the amount and types of
insurance coverage as of such date, (ii) promptly following receipt of notice
from any insurer, a copy of any notice of cancellation or material change in
coverage from that existing on the Closing Date, (iii) forthwith, notice of any
cancellation or nonrenewal of coverage by any of the Loan Parties, and (iv)
promptly after such information is available to any of the Loan Parties, full
information as to any claim for an amount in excess of $5,000,000 with respect
to any property and casualty insurance policy maintained by any of the Loan
Parties.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender or the Administrative Agent

 

68



--------------------------------------------------------------------------------

to visit and inspect any of its properties and examine and, at the Borrower’s
expense, make abstracts from any of its books and records (other than materials
protected by attorney-client privilege and materials which such Person may not
disclose without violation of a confidentiality obligation to an unaffiliated
third party binding upon it) during regular business hours and upon reasonable
prior notice by the Administrative Agent at any reasonable time (but, in the
case of any Lender, no more frequently than twice per year unless a Default or
an Event of Default has occurred and is continuing) and to discuss the business,
operations, properties and financial and other condition of the Loan Parties
with officers and employees of the Loan Parties and with their respective
independent certified public accountants, so long as the Borrower is afforded an
opportunity to be present. It is understood that, so long as no Default or Event
of Default has occurred and is continuing, such visits, inspections and
examinations shall be coordinated with the Administrative Agent so that (i) in
any fiscal quarter of the Borrower, no Lender other than the Administrative
Agent shall be permitted to visit more than once and (ii) visits by individual
Lenders shall be otherwise minimized to the extent possible.

 

6.7 Notices. Promptly give notice to the Administrative Agent for further
delivery to each Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Loan Party or (ii) litigation, investigation or proceeding which may exist at
any time between any Loan Party and any Governmental Authority, that in either
case, if not cured or if reasonably expected to be adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Loan Party in which the amount
involved is $5,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

 

(d) the following events, as soon as possible and in any event within 30 days
after any Loan Party knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e) any development or event (other than industry-wide, general economic,
political or civil developments widely reported in the financial press) that has
had or could reasonably be expected to have a Material Adverse Effect; and

 

(f) any notice of default given to the Borrower or any of its Subsidiaries from
a landlord in connection with any leased property where inventory of the
Borrower or its Subsidiaries is located which could reasonably be expected to
have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Loan Party proposes to take with respect
thereto.

 

6.8 Environmental Laws. Comply in all material respects with, and make
reasonable best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
Environmental Permits, and obtain, maintain and comply in all material respects
with and maintain, and make reasonable best efforts to ensure that all tenants
and subtenants obtain, maintain and comply in all material respects with and
maintain, any and all Environmental Permits.

 

6.9 Interest Rate Protection. In the case of the Borrower, within 120 days after
the Closing Date, enter into Hedge Agreements to the extent necessary to provide
that at least 25% of the Funded Debt of the Borrower effectively bears interest
at a fixed rate for a period of two years, which Hedge Agreements shall have
terms and conditions reasonably satisfactory to the Administrative Agent.

 

6.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by any Loan Party (other than (i) any Property described in
paragraphs (b), (c) or (d) of this Section, (ii) any Property subject to a Lien
expressly permitted by Section 7.3(g) (iii) Property acquired by an Excluded
Foreign Subsidiary and (iv) Property which, if owned by such Loan Party on the
Closing Date would not be covered by the grant of security interest in Section 3
of the Guarantee and Collateral Agreement) as to which the Administrative Agent,
for the benefit of the Secured Parties, does not have a perfected security
interest, promptly (and, in any event, within 30 days following the date of such
acquisition) (i) execute and deliver (or cause such execution and delivery) to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
Property (subject only to Permitted Liens), including, without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property owned by an
Excluded Foreign Subsidiary or subject to a Lien expressly permitted by Sections
7.3(g) or (l)), promptly (and, in any event, within 60 days following the date
of such acquisition) (i) execute and deliver (or cause such execution and
delivery) a first priority Mortgage in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Secured Parties with (x)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such

 

70



--------------------------------------------------------------------------------

Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and (iv) if
required by the Administrative Agent, agree to amendments to the Loan Documents
to provide for such additional representations, warranties and covenants as are
customarily associated with loans secured by real property.

 

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), by any Loan Party, promptly (and, in any event,
within 30 days following such creation or the date of such acquisition) (i)
execute and deliver (or cause such execution or delivery) to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party (subject only to Permitted Liens), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, as the case may be, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreement and (B) to take such actions necessary
or advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject only to Permitted
Liens) in the Collateral described in the Guarantee and Collateral Agreement and
the Intellectual Property Security Agreement with respect to such new
Subsidiary, including, without limitation, the recording of instruments in the
United States Patent and Trademark Office and the United States Copyright
Office, the execution and delivery by all necessary Persons of Control
Agreements and the filing of UCC financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement, the Intellectual
Property Security Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (and, in any event, within 60
days following such creation or the date of such acquisition) (i) execute and
deliver (or cause such execution and delivery) to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by any Loan Party
subject only to Permitted Liens (provided that in no event shall more than 65%
of the total outstanding Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, as the
case may be, and take such other action as may be necessary or, in the opinion
of the Administrative Agent, desirable to perfect the security interest of the

 

71



--------------------------------------------------------------------------------

Administrative Agent thereon, (iii) cause such new Subsidiary to become a party
to the Subordinated Intercompany Note, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(e) Notwithstanding anything to the contrary in this Section 6.10, paragraphs
(a), (b), (c) and (d) of this Section 6.10 shall not apply to any Property, new
Subsidiary or new Excluded Foreign Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent has determined
in its sole discretion that the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected security
interest therein.

 

6.11 Use of Proceeds of the Loans and the IPO.

 

(a) Use the proceeds of the Loans only for the purposes specified in Section
4.16.

 

(b) Use the proceeds of the IPO only (i) to finance the payments required by
6.14(b) and the Repayment, (ii) to redeem a portion of the preferred stock of
the Parent and (iii) to pay fees and expenses related to the transactions
described in clauses (i) and (ii) of this subsection 6.11(b).

 

6.12 ERISA Documents. The Borrower will cause to be delivered to the
Administrative Agent, promptly upon the Administrative Agent’s request, any or
all of the following: (i) a copy of each Plan (or, where any such Plan is not in
writing, a complete description thereof) and, if applicable, related trust
agreements or other funding instruments and all amendments thereto, and all
material written interpretations thereof and written descriptions thereof that
have been distributed to employees or former employees of the Borrower or any of
its Subsidiaries; (ii) the most recent determination letter issued by the
Internal Revenue Service with respect to each Plan; (iii) for the three most
recent plan years preceding the Administrative Agent’s request, Annual Reports
on Form 5500 Series required to be filed with any governmental agency for each
Plan; (iv) a listing of all Multiemployer Plans, with the aggregate amount of
the most recent annual contributions required to be made by the Borrower or any
Commonly Controlled Entity to each such Plan and copies of the collective
bargaining agreements requiring such contributions; (v) any information that has
been provided to the Borrower or any Commonly Controlled Entity regarding
withdrawal liability under any Multiemployer Plan; (vi) the aggregate amount of
payments made under any employee welfare benefit plan (as defined in Section
3(1) of ERISA) to any retired employees of the Borrower or any of its
Subsidiaries (or any dependents thereof) during the most recently completed
fiscal year; and (vii) documents reflecting any agreements between the PBGC and
the Borrower or any Commonly Controlled Entity with respect to any Plan.

 

6.13 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the

 

72



--------------------------------------------------------------------------------

Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
such Governmental Authority, the Administrative Agent or such Lender may require
to be obtained from any Loan Party for such governmental consent, approval,
recording, qualification or authorization.

 

6.14 Post Closing Matters. (a) On or prior to the sixtieth (60th) day following
the Closing Date, redeem through additional issuances of Common Stock or convert
all preferred stock of the Borrower to common stock of the Borrower.

 

(b) On or prior to the forty-fifth (45th) day following the Closing Date, (i)
consummate the Redemption and (ii) prepay the Tranche B Term Loans in an amount
equal to the Redemption Shortfall.

 

SECTION 7. NEGATIVE COVENANTS

 

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreement and unmatured contingent reimbursement and indemnification
Obligations) is owing to any Lender, the Arranger or the Administrative Agent
hereunder, each of the Parent and the Borrower shall not, and shall not permit
any of their respective Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for any
period of four consecutive fiscal quarters of the Parent ending with the last
day of any fiscal quarter set forth below to exceed the ratio set forth below
opposite such fiscal quarter.

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Consolidated
Leverage
Ratio


--------------------------------------------------------------------------------

Closing Date through FQ4, 2005

   3.50 :1.00

FQ1 through FQ4, 2006

   3.25 :1.00

FQ1, 2007 and thereafter

   3.00 :1.00

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent ending with the last day of any fiscal quarter set forth
below to be less than 2.50 to 1.0.

 

73



--------------------------------------------------------------------------------

(c) Certain Calculations. With respect to any period during which a Permitted
Acquisition or Asset Sale or Investment under Section 7.8(n) occurs, for
purposes of determining compliance with the covenants set forth in Section 7.1,
and for purposes of calculating the financial ratios used in Annex A,
Consolidated EBITDA and the components of Consolidated Leverage Ratio shall be
calculated with respect to such period on a pro forma basis including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act of 1933, as amended, and as
interpreted by the staff of the SEC, (which pro forma adjustments shall be
certified by the Chief Financial Officer of the Borrower), using the historical
financial statements of the Person or business acquired or sold or to be
acquired or sold and the consolidated financial statements of the Borrower and
its Subsidiaries which shall be reformulated as if such Permitted Acquisition or
Asset Sale, and any Indebtedness or other liabilities incurred in connection
with any such acquisition or sale had been consummated or incurred at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
Permitted Acquisition or Asset Sale, at the weighted average of the interest
rates applicable to outstanding Loans during such period; provided that if such
assumed Indebtedness is to remain as permanent financing, the actual interest
rate will be used in the calculation), all such calculations to be in form and
substance reasonably satisfactory to the Administrative Agent; provided,
further, that with the written consent of the Administrative Agent, the Borrower
shall also be permitted to make certain normalizing adjustments to Capital
Expenditures.

 

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness of any Loan Party created under any Loan Document;

 

(b) Unsecured Indebtedness of the Borrower to any Solvent Subsidiary and of any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Solvent
Subsidiary; provided that such Indebtedness is evidenced by, and subject to the
terms and conditions of, the Subordinated Intercompany Note;

 

(c) Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(g) in an aggregate principal amount not to exceed $20,000,000 at any one
time outstanding;

 

(d) Indebtedness (other than the Indebtedness referred to in Section 7.2(f)) of
the Borrower and its Subsidiaries outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

 

(e) Indebtedness consisting of unsecured Guarantee Obligations made in the
ordinary course of business by the Borrower or any of the Subsidiary Guarantors
of obligations of the Borrower or any Subsidiary Guarantor;

 

74



--------------------------------------------------------------------------------

(f) Unsecured Indebtedness of the Borrower created under the Senior Subordinated
Note Indenture in respect of the Senior Subordinated Notes in an aggregate
principal amount not to exceed $245,000,000 (less, after the consummation of the
Redemption, the principal amount of Senior Subordinated Notes so redeemed or
prepaid), (ii) Guarantee Obligations of any Guarantor in respect of such
Indebtedness; provided that such Guarantee Obligations are subordinated to the
obligations of such Guarantor under the Guarantee and Collateral Agreement to
the same extent as the obligations of the Borrower in respect of the Senior
Subordinated Notes are subordinated to the Obligations; and (iii) unsecured
indebtedness of the Borrower that refinances the Senior Subordinated Notes and
Guarantee Obligations of any Guarantor in respect of such refinancing
indebtedness; provided that (A) such refinancing Indebtedness and Guarantee
Obligations shall be subordinated to the obligations of the Borrower and the
Subsidiary Guarantors under the Loan Documents to the same extent as the
obligations of the Borrower and the Subsidiary Guarantors in respect of the
Senior Subordinated Notes are subordinated, (B) the maturity date of such
refinancing Indebtedness shall be no earlier than six months after the Tranche B
Term Loan Maturity Date, (C) the terms of such refinancing Indebtedness shall be
no less favorable to the Borrower and the Guarantors than the terms of the
Senior Subordinated Notes and (D) the principal amount of such refinancing
Indebtedness together with any fees related thereto does not exceed the
principal amount of the Senior Subordinated Notes refinanced thereby;

 

(g) subordinated Indebtedness incurred pursuant to the Guaranty of Wireless
Revenue;

 

(h) Indebtedness under performance, surety, statutory or appeal bonds or with
respect to worker’s compensation claims or other bonds permitted under Sections
7.3(c) and (d);

 

(i) unsecured subordinated Indebtedness consisting of promissory notes, on
market terms, issued by the Parent to current or former officers, directors and
employees of the Loan Parties (or the spouses or estates thereof) to purchase or
redeem Capital Stock of the Parent issued to such officer, director or employee,
provided that the aggregate amount of such Indebtedness shall not exceed
$10,000,000 at any one time outstanding and the documentation evidencing such
Indebtedness shall contain subordination provisions reasonably satisfactory to
the Administrative Agent (including the subordination of any payment obligations
of the Parent thereunder to the obligations of the Loan Parties hereunder and
provisions prohibiting payments on such Indebtedness if the Borrower could not
pay a dividend under Section 7.6 in the amount of such payment);

 

(j) Indebtedness of the Parent consisting of repurchase obligations with respect
to Capital Stock issued to employees, officers and directors arising upon the
death, disability or termination of employment of such employees, officers or
directors; provided that such repurchase obligations of the Parent thereunder
are expressly subject to the Obligations of the Loan Parties hereunder,
(including the subordination of any payment or repurchase obligations of the
Parent thereunder to the obligations of the Loan Parties hereunder and
provisions prohibiting payments on such Indebtedness if the Borrower could not
pay a dividend under Section 7.6 in the amount of such payment);

 

75



--------------------------------------------------------------------------------

(k) Indebtedness issued to insurance companies to finance insurance premiums
payable to such insurance companies in connection with insurance policies
purchased by a Loan Party in the ordinary course of business in an aggregate
amount not to exceed $2,500,000;

 

(l) Indebtedness consisting of customary overdraft and similar protections in
connection with deposit accounts;

 

(m) Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder;

 

(n) Indebtedness of the Borrower or any Subsidiary assumed in connection with
any Permitted Acquisition under Section 7.8(g); provided that such Indebtedness
was not incurred (i) to provide all or a portion of the funds utilized to
consummate the transaction or series of related transactions constituting such
Permitted Acquisition or (ii) otherwise in connection with, or in contemplation
of, such Permitted Acquisition; and provided, further, that the aggregate amount
of such Indebtedness, together with any Indebtedness permitted under clause (o)
shall not exceed $40,000,000 at any time outstanding;

 

(o) Indebtedness of Excluded Foreign Subsidiaries consisting of working capital
revolver facilities; provided that the aggregate amount of such Indebtedness,
together with any Indebtedness permitted pursuant to clause (n) shall not to
exceed $20,000,000 at any time outstanding;

 

(p) Unsecured Indebtedness of the Parent to the Borrower incurred in lieu of
making a Restricted Payment pursuant to Section 7.6(b) or (c), in an aggregate
amount not to exceed the amount of cash dividends that the Borrower would be
permitted to make pursuant to Sections 7.6(b) and (c) if no such Indebtedness
was incurred; provided that such Indebtedness is evidenced by an instrument in
form and substance reasonably satisfactory to the Administrative Agent,
including subordination terms, if any, and each such instrument must be pledged
to the Administrative Agent as Collateral pursuant to the Security Documents;
and provided, further, that the amount of any such Indebtedness shall reduce
dollar-for-dollar the amount of any Restricted Payments that may be made
pursuant to Section 7.6(b) or (c);

 

(q) Indebtedness of Subsidiaries owed to a Loan Party to the extent that such
Loan Party could have made an Investment in such Subsidiary pursuant to Sections
7.8(m); and

 

(r) so long as the Parent is in pro forma compliance with the financial
covenants set forth in Section 7.1, additional unsecured Indebtedness of the
Borrower or any of its Subsidiaries and secured indebtedness permitted by
Section 7.3(n).

 

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes, assessments, charges or other government levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings, provided that

 

76



--------------------------------------------------------------------------------

adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits by or on behalf of the Borrower or any of its Subsidiaries to
secure the performance of tenders, bids, trade contracts (other than for
borrowed money), leases, statutory obligations, self insurance or reinsurance
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(e) (i) easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not in any case materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries and (ii) any other Lien or exception to
coverage described in a mortgage policy of title insurance or surveys issued in
favor of and accepted by the Administrative Agent with respect to any real
property subject to a Mortgage;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional Property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(c) to finance the acquisition, construction or
improvement of fixed or capital assets, provided that (i) such Liens shall be
created within 30 days of the acquisition of such fixed or capital assets, (ii)
such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor or sublessor or lessee or sublessee under
any lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased;

 

(j) any interest of Verizon Information Services Inc. granted pursuant to the
Intellectual Property Agreement, any interest of a licensee or sublicensee under
any licenses or sublicenses entered into by the Borrower or any of its
Subsidiaries in the ordinary course of

 

77



--------------------------------------------------------------------------------

business, in each case to the extent not interfering in any material respect
with the business of the Borrower or any of its subsidiaries;

 

(k) Liens consisting of customary rights of set-off of or banker’s liens on
amounts on deposit, to the extent arising by operation of law, incurred in the
ordinary course of business;

 

(l) Liens on the property or assets of a Person which becomes a Subsidiary of
the Borrower after the date hereof, or if acquired by such Person after the date
hereof, securing Indebtedness permitted by Section 7.2(n); provided that (i)
such Liens existed at the time such Person became a Subsidiary of the Borrower
and (ii) the amount of Indebtedness secured thereby is not increased and such
Liens are not expanded to cover additional Property;

 

(m) Liens on the assets of any Excluded Foreign Subsidiary which secure
Indebtedness permitted pursuant to Section 7.2(o); and

 

(n) Liens (not otherwise permitted hereunder) which secure obligations permitted
hereunder not exceeding $20,000,000 in the aggregate at any time outstanding.

 

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a) any Solvent Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Guarantor which is a Wholly Owned
Subsidiary of the Borrower (provided that such Guarantor shall be the continuing
or surviving corporation);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Guarantor which is a Wholly Owned Subsidiary of the Borrower;

 

(c) the Borrower or any Subsidiary thereof may merge with any Person in
connection with a Permitted Acquisition; provided that if such transaction
involves the Borrower, the Borrower shall be the continuing or surviving
corporation and, if such transaction involves any Subsidiary of the Borrower,
the surviving corporation must be or become a Subsidiary Guarantor; and

 

(d) any Excluded Foreign Subsidiary (i) may be merged with or consolidated with
or into any other Excluded Foreign Subsidiary; provided that the ownership
interest of the Borrower in the surviving Subsidiary is no less than the
Borrower’s ownership interest in the merged Subsidiary and (ii) may transfer
assets of reasonably equivalent value to any other Excluded Foreign Subsidiary.

 

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or

 

78



--------------------------------------------------------------------------------

hereafter acquired, or, in the case of any Subsidiary of the Parent, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property, or property which is
damaged such that it is no longer materially useful, in each case, in the
ordinary course of business;

 

(b) Dispositions permitted by Section 7.4(b);

 

(c) the sale or issuance of (i) any Subsidiary’s Capital Stock (other than
Disqualified Stock) to the Borrower or any Guarantor which is a Wholly Owned
Subsidiary of the Borrower of (ii) the Borrower’s Capital Stock (other than
Disqualified Stock) to the Parent.

 

(d) the Disposition by the Borrower or any of its Subsidiaries of other assets
having a fair market value not to exceed $20,000,000 in the aggregate for any
fiscal year of the Borrower; provided that any net cash proceeds received from
any such Asset Sales in excess of $5,000,000 in any fiscal year shall be subject
to the mandatory prepayment provisions of Section 2.12

 

(e) any Investment permitted pursuant to Section 7.8(f) and the Disposition of
any Investment permitted pursuant to Section 7.8(b);

 

(f) any Recovery Event, provided, that the requirements of Section 2.12(b) are
complied with in connection therewith;

 

(g) the discount, write-off or sale of uncollectible receivables in the ordinary
course of business;

 

(h) the lease or license (or sublease or sublicense) of real or personal
property (including Intellectual Property) in the ordinary course of business;

 

(i) the sale or exchange of specific items of equipment, so long as the purpose
of each such sale or exchange is to acquire (and results within 365 days of such
sale or exchange in the acquisition of) replacement items of equipment which
are, in the reasonable business judgment of the Borrower, the functional
equivalent of the item of equipment so sold or exchanged;

 

(j) the sale of non-core assets acquired in connection with a Permitted
Acquisition; and

 

(k) the cancellation of any Indebtedness constituting an Investment permitted
pursuant to Section 7.8 which the Borrower reasonably believes to be
uncollectible.

 

7.6 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock (excluding Disqualified Stock) of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other

 

79



--------------------------------------------------------------------------------

acquisition of, any Capital Stock of any Loan Party, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating any
Loan Party to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

 

(a) (i) any Subsidiary of the Borrower may declare and pay dividends to the
Borrower or any Guarantor which is a Subsidiary of the Borrower and (ii) any
Excluded Foreign Subsidiary may declare and pay dividends to any Subsidiary of
the Borrower;

 

(b) the Borrower may pay dividends to the Parent to permit the Parent to (i)
purchase the Parent’s Capital Stock or Capital Stock options from present or
former employees, officers, directors or consultants of any Loan Party (or the
spouses or estates thereof) upon the death, disability or termination of
employment of such employee, officer, director or consultant, or to make
payments with respect to Indebtedness issued to repurchase such Capital Stock or
Capital Stock options pursuant to Section 7.2(i), provided that the aggregate
amount of payments by the Borrower under this clause (i) shall not exceed
$5,000,000 plus any amount owing with respect to such Indebtedness in any fiscal
year, and in no case shall the aggregate amount of such payments exceed
$7,000,000 per fiscal year and (ii) purchase the Parent’s Capital Stock or
Capital Stock options from present or former employees, officers, directors or
consultants of any Loan Party (or the spouses or estates thereof) upon the death
or disability of such employee, officer, director or consultant with the
proceeds any “key man” life insurance maintained with respect to such deceased
or disabled employee, officer, director or consultant and (iii) pay management
fees to the Principal expressly permitted by Section 7.10; provided, further,
that the aggregate amount of cash dividends payable pursuant to this clause (b)
shall be reduced dollar-for-dollar by the amount of any Indebtedness incurred
pursuant to Section 7.2(p);

 

(c) (i) the Borrower may pay dividends to the Parent so that the Parent may pay
corporate, operating overhead expenses (including, without limitation certain
taxes) incurred in the ordinary course of business, including, without
limitation, indemnification obligations and directors’ fees and expenses not to
exceed $500,000 in any fiscal year and (ii) the Borrower may pay dividends to
the Parent so that the Parent may pay any taxes which are due and payable by the
Loan Parties as part of a consolidated group, provided that the aggregate amount
of cash dividends payable pursuant to this clause (c) shall be reduced
dollar-for-dollar by the amount of any Indebtedness incurred pursuant to Section
7.2(q);

 

(d) repurchases of Capital Stock of the Parent deemed to occur on the non-cash
exercise of permitted stock options and warrants;

 

(e) the Parent may repurchase or exchange its Capital Stock from employees,
officers and directors to the extent funded with Net Cash Proceeds which are
received from and substantially concurrently with the issuance of its Capital
Stock;

 

(f) the Parent may redeem a portion of its preferred stock with the proceeds of
the IPO;

 

80



--------------------------------------------------------------------------------

(g) the Parent and its Subsidiaries may pay dividends in any fiscal year in
which the amount of Excess Cash Flow exceeds zero in an aggregate amount not in
excess of such Excess Cash Flow; and

 

(h) the Parent and its Subsidiaries may make Restricted Payments in any fiscal
year financed solely with the proceeds of an issuance of Capital Stock of the
Parent or its Subsidiaries (subject to Section 8(m)) to the extent such proceeds
have not been used for other purposes hereunder.

 

7.7 Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries
(i) funded by the proceeds of an issuance of Capital Stock of the Parent or any
of its Subsidiaries (subject to Section 8(m)) to the extent such proceeds have
not been used for other purposes hereunder and (ii) in the ordinary course of
business not exceeding the Permitted Capital Expenditure Amount with respect to
any fiscal year; provided that up to 100% of the Permitted Capital Expenditure
Amount specified for a particular fiscal year, if not so expended in such fiscal
year, may be carried over for expenditure in the next succeeding fiscal year.

 

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit, including accounts receivable, in the ordinary
course of business;

 

(b) Investments in Cash Equivalents;

 

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e), (p) or (r);

 

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $1,000,000 at any one
time outstanding;

 

(e) Investments in assets useful in the Borrower’s or the applicable
Subsidiary’s business made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

 

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by any Loan Party in the Borrower or any Person
that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor; and

 

(g) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Wholly Owned Subsidiaries constituting

 

81



--------------------------------------------------------------------------------

acquisitions of Persons or ongoing businesses engaged primarily in one or more
lines of businesses permitted under Section 7.15 (“Permitted Acquisitions”);
provided that:

 

(i) immediately prior to and after giving affect to any such Permitted
Acquisition, no Default or Event of Default shall have occurred and be
continuing and the Borrower shall have certified same to the Administrative
Agent in writing;

 

(ii) if such Permitted Acquisition is structured as a stock acquisition, then
either (A) the Person so acquired becomes a Wholly Owned Subsidiary of the
Borrower or (B) such Person is merged with and into either the Borrower or a
Wholly Owned Subsidiary of the Borrower (with the Borrower or such Wholly Owned
Subsidiary being the surviving corporation in such merger);

 

(iii) all of the provisions of Section 6.10 have been or will be complied with
in all material respects in respect of such Permitted Acquisition;

 

(iv) after giving pro forma effect to the proposed Permitted Acquisition in
accordance with Section 7.1(c), the Borrower shall be in compliance with the
financial covenants set forth in Section 7.1; and

 

(v) consideration shall be limited to a maximum amount of $100,000,000 per
acquisition and $300,000,000 for all Permitted Acquisitions during the term of
this Agreement; provided, however, that in each case, such calculation shall
exclude any portion of consideration funded with the proceeds of the issuance of
Capital Stock of the Parent or any of its Subsidiaries (subject to Section 8(m))
(to the extent such proceeds have not been used for other purposes hereunder) or
consisting of the issuance of such Capital Stock to the seller.

 

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers;

 

(i) the Parent may acquire and hold Investments consisting of loans to
employees, officers and directors of the Loan Parties;

 

(j) the Borrower and its Subsidiaries may receive and own securities or other
Investments acquired pursuant to Dispositions, mergers, consolidations,
amalgamations, liquidations, wind-ups or dissolutions permitted pursuant to
Sections 7.4 or 7.5;

 

(k) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

 

(l) Investments in deposit accounts opened in the ordinary course of business;

 

(m) Investments by the Borrower or any of its Subsidiaries in joint ventures in
an aggregate amount not to exceed $5,000,000 in any fiscal year;

 

82



--------------------------------------------------------------------------------

(n) Investments made using the Capital Stock of the Parent or any Subsidiary of
the Parent (subject to Section 8(m)) or the proceeds received by the Parent or
any its Subsidiaries from the issuance of capital stock of the Parent or such
Subsidiary (subject to Section 8(m)) to the extent such proceeds have not been
used for other purposes hereunder, provided that, after giving pro forma effect
to the proposed Investment in accordance with Section 7.1(c), the Borrower shall
be in compliance with the financial covenants set forth in Section 7.1; and

 

(o) other Investments in an aggregate amount not to exceed $10,000,000 in any
fiscal year.

 

The outstanding amount of any Investment on any date of determination shall be
calculated after giving effect to all cash returns of principal or capital
thereon, cash dividends or other cash returns on the Investments thereon,
received by the Loan Party or Subsidiary which made such Investment and applied
in a manner not prohibited by this Agreement.

 

7.9 Limitation on Optional Payments and Modifications of Indebtedness. Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of, or otherwise voluntarily or optionally defease, any subordinated
Indebtedness (other than the redemption, repurchase or repayment of Senior
Subordinated Notes), or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating any Loan Party to make
payments to such Derivatives Counterparty as a result of any change in market
value of such Indebtedness, other than the prepayment of Indebtedness incurred
hereunder.

 

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Guarantor which is a Wholly Owned Subsidiary of the Borrower) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Parent or any of its Subsidiaries, as the case may be,
and (c) upon fair and reasonable terms no less favorable to the Parent or any of
its Subsidiaries, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may (i) pay to the Principal and
its Control Investment Affiliates management fees and expenses pursuant to the
Professional Services Agreement, which management fees shall be in an aggregate
amount not to exceed $500,000 in any fiscal year of the Borrower (provided that
any amount remaining unpaid from one fiscal year may be carried over into
succeeding fiscal years), (ii) issue Capital Stock in the Parent to employees,
officers, directors and consultants to the extent permitted under Section
7.5(c), (iii) issue Capital Stock in the Parent to Affiliates of the Parent,
(iv) engage in transactions with Transaction Network Services Inc. or any of its
Subsidiaries in the ordinary course of business and consistent with past
practices and (v) make payments as set forth on Schedule 7.10.

 

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing of Property by any Loan Party which has been or
is to be sold or

 

83



--------------------------------------------------------------------------------

transferred by such Loan Party to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
Property or rental obligations of such Loan Party unless (i) the sale of such
property is permitted by Section 7.5 and (ii) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 7.2(c) and (n)
and 7.3(g), respectively.

 

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of any Loan
Party to end on a day other than December 31 or change any Loan Party’s method
of determining fiscal quarters, in each case, without the prior written consent
of the Administrative Agent.

 

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents and (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby or agreements governing
Indebtedness incurred pursuant to Section 7.2(n), or, to the extent permitted to
be secured by a Lien pursuant to Section 7.3(n), Indebtedness incurred pursuant
to Section 7.2(r) (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), and (c) the Senior Subordinated
Note Indenture.

 

7.14 Limitation on Restrictions on Subsidiary Distributions, etc. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Loan Party (or, in the case of clause (a) only, any
Subsidiary of the Borrower) to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, any Loan Party (b) make Investments in any Loan Party or (c) transfer
any of its assets to any Loan Party, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions under the Senior Subordinated Note
Indenture, (iii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary and
(iv) with respect to clause (c) only, restrictions on transfers of (1) assets
subject to any Lien permitted under Sections 7.3 (c), (g), (l), (m) or (n) and
(2) general intangibles consisting of customary non-assignment contract rights
entered into in the ordinary course of business and which restrictions could not
reasonably be expected to materially interfere with the operation of the Loan
Parties’ business or the rights and remedies of the Secured Parties under the
Loan Documents.

 

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related or ancillary thereto.

 

84



--------------------------------------------------------------------------------

7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Specified Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.

 

7.17 Partnerships and Joint Ventures. Become a general or limited partner in a
partnership or a joint venturer in any joint venture, or permit any Loan Party
to do so, other than (i) any joint venture permitted by Section 7.8(m), provided
that any Indebtedness of such joint venture is Non-Recourse Indebtedness and
(ii) any partnership which is a Wholly Owned Subsidiary Guarantor.

 

7.18 Limitations on Activities of the Parent.

 

(a) The Parent will not engage in any business activities other than holding the
Capital Stock of the Borrower, and activities directly related or necessary in
connection with the holding of such Capital Stock and transactions permitted by
Section 7.10. The Parent will not acquire or hold any Capital Stock of any other
Person.

 

(b) The Parent will not own, lease, manage or otherwise operate any properties
or assets (including cash (other than cash received by it in connection with
dividends made by the Borrower in accordance with Section 7.6 pending
application in the manner contemplated by such Section) and Cash Equivalents)
other than the ownership of the shares of Capital Stock as described in clause
(a) of this Section. Further, the Parent will not directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to any Indebtedness
(other than pursuant to the Guaranty and Collateral Agreement, subordinated
Guarantee Obligations under the Senior Subordinated Note Indenture and
Indebtedness permitted by 7.2(i) or (p)).

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any Loan
Party shall fail to pay any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a), Section 6.7(a),
Section 7 or Section 5 of the Guarantee and Collateral Agreement; or

 

85



--------------------------------------------------------------------------------

(d) Any Loan Party shall default in the observance or performance of any other
covenant or agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days from the earlier of
(i) the date on which any Loan Party knew or should have known of such default
or (ii) the date on which the Administrative Agent provided notice of such
default to such Loan Party; or

 

(e) Any Loan Party shall (i) default in making any payment of any principal of
any Indebtedness (excluding the Loans) or any Guarantee Obligation on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or in the case of any Guarantee Obligation to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
or Guarantee Obligation the outstanding principal amount of which exceeds in the
aggregate $10,000,000; or

 

(f) (i) Any Loan Party shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Loan Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated

 

86



--------------------------------------------------------------------------------

funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v)
the Borrower or any Commonly Controlled Entity shall, or is reasonably likely
to, incur any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, a Multiemployer Plan, (vi) the Borrower or any of its
Subsidiaries or any Commonly Controlled Entity shall be required to make
payments pursuant to any employee welfare benefit plan (as defined in Section
3(1) of ERISA) that provides benefits to retired employees (or their
dependents), (vii) the Borrower or any of its Subsidiaries or any Commonly
Controlled Entity shall be required to make contributions to any defined benefit
pension plan subject to Title IV of ERISA (including any Multiemployer Plan) or
(viii) any other similar event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (viii) above, such event or
condition, together with all other such events or conditions, if any, would,
reasonably be expected to have a Material Adverse Effect on the Borrower; or

 

(h) One or more judgments or decrees shall be entered against any Loan Party
involving a liability for the Loan Parties taken as a whole (to the extent not
paid or fully covered by insurance as to which the relevant insurance company
has not denied coverage) of $10,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 45 days from the entry thereof; or

 

(i) Any of the Security Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or

 

(j) (i) Any default occurs under the Guaranty of Wireless Revenue or (ii) the
Guaranty of Wireless Revenue shall cease, for any reason (other than full
performance thereof), to be in full force and effect and such default under
clause (i) or cessation under clause (ii) has had a Material Adverse Effect; or

 

(k) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than pursuant to the terms
thereof), to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

 

(l) Any Loan Party or any Affiliate of any Loan Party shall assert that any
provision of any Loan Document is not in full force and effect; or

 

(m) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), excluding the Principal and its Control Investment
Affiliates, shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “Beneficial Owner”, directly or indirectly,
of more than 30% of the total voting power in the

 

87



--------------------------------------------------------------------------------

Parent; (ii) the board of directors of the Parent shall cease to consist of a
majority of Continuing Directors; (iii) the Parent shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens (except Liens created
by the Guarantee and Collateral Agreement); or (iv) a Specified Change of
Control shall occur; or

 

(n) The Indebtedness under the Senior Subordinated Note Documentation or any
guarantees thereof shall cease, for any reason, to be validly subordinated to
the Obligations or the obligations of the Subsidiary Guarantors under the
Guarantee and Collateral Agreement, as the case may be, as provided in the
Senior Subordinated Note Documentation, or any Loan Party, any Affiliate of any
Loan Party shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Loan Party,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents, including, without limitation,
the Guarantee and Collateral Agreement and any Mortgage, or otherwise available
under applicable law or otherwise. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount in
immediately available funds equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (and the Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure the undrawn and unexpired amount of such Letters of
Credit and all other Obligations). If at any time the Administrative Agent
determines in good faith and in its reasonable business judgment that any funds
held in such cash collateral account are subject to any right or claim of any
Person other than the Administrative Agent and the Secured Parties or that the
total amount of such funds is less than the aggregate undrawn and unexpired
amount of outstanding Letters of Credit, the Borrower shall, forthwith upon
demand by the Administrative Agent (together with notice received of any such
Person’s claim or right, if any), pay to the Administrative Agent, as additional
funds to be deposited and held in such cash collateral account, an amount equal
to the excess of (a) such aggregate undrawn and unexpired amount over (b) the
total amount of funds, if any, then held in such cash collateral account (which
shall permit overnight investments in certain Cash Equivalents selected by the

 

88



--------------------------------------------------------------------------------

Administrative Agent until such funds are applied to the Obligations) that the
Administrative Agent determines to be free and clear of any such right and
claim. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Loan Parties hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Loan Parties hereunder and under the other Loan Documents
shall have been paid in full (excluding Obligations in respect of any Specified
Hedge Agreement and unmatured contingent reimbursement and indemnification
Obligations), the balance, if any, in such cash collateral account shall be
returned to the Loan Parties (or such other Person as may be lawfully entitled
thereto).

 

SECTION 9. THE ADMINISTRATIVE AGENT; THE ARRANGER

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither the Arranger, nor the Administrative Agent
nor any of their respective officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted solely and
proximately from its or such Person’s own gross negligence or willful misconduct
in breach of a duty owed to the party asserting liability) or (ii) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Arranger or the Administrative Agent under or in connection with, this
Agreement or any other Loan Document

 

89



--------------------------------------------------------------------------------

or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party party thereto to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to any Loan Parties), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or the requisite Lenders required under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or the requisite
Lenders under Section 10.1 to authorize or require such action (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans and Letters of Credit.

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, the
Parent or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the requisite Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Arranger, the Administrative Agent nor
any of their respective officers, directors, employees, agents, attorneys and
other advisors, partners, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by

 

90



--------------------------------------------------------------------------------

the Arranger or the Administrative Agent hereinafter taken, including any review
of the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed
to constitute any representation or warranty by the Arranger or the
Administrative Agent to any Lender. Each Lender represents to the Arranger and
the Administrative Agent that it has, independently and without reliance upon
the Arranger or the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition, prospects and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans (and in the case of the
Issuing Lender, its Letters of Credit) hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Arranger or the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Arranger nor the Administrative
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Arranger or the Administrative Agent or any of its officers, directors,
employees, agents, attorneys and other advisors, partners, attorneys-in-fact or
affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify the Arranger and the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Parent or the Borrower and without limiting the obligation of the Parent or
the Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Arranger or the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Arranger or the Administrative Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from the Arranger’s or the Administrative Agent’s gross
negligence or willful misconduct in breach of a duty owed to such Lender. The
agreements in this Section 9.7 shall survive the payment of the Loans and
Letters of Credit and all other amounts payable hereunder.

 

91



--------------------------------------------------------------------------------

9.8 Arranger and Administrative Agent in Their Individual Capacities. The
Arranger and the Administrative Agent and their respective affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though the Arranger was not the Arranger and the
Administrative Agent was not the Administrative Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Arranger and the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Arranger or the
Administrative Agent, as the case may be, and the terms “Lender” and “Lenders”
shall include the Arranger and the Administrative Agent in their respective
individual capacities.

 

9.9 Successor Administrative Agents. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

9.10 Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 10.1.

 

9.11 The Arranger and the Syndication Agent. Each of the Arranger and the
Syndication Agent shall have no duties or responsibilities, and shall incur no
liability, under this Agreement and the other Loan Documents.

 

9.12 Withholding Tax. (a) To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 2.20(f) are not delivered to the
Administrative Agent, then the Administrative Agent

 

92



--------------------------------------------------------------------------------

may withhold from any interest payment to any Lender not providing such forms or
other documentation, an amount equivalent to the applicable withholding tax.

 

(b) If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

(c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of Sections
2.20(f) and 9.12.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or Reimbursement Obligation, extend
the scheduled date of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof in each case without the consent of each
Lender directly affected thereby; (ii) increase the amount or extend the
expiration date of any Commitment of any Lender without the consent of such
Lender (it being understood that waivers or modifications of covenants, Defaults
or Events of Default or of mandatory reductions of Commitments shall not
constitute an increase in the Commitment of any Lender), (iii) amend, modify or
waive any provision of this Section or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by any
Loan Party of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under the Guarantee and Collateral Agreement, in each case
without the consent of all Lenders unless otherwise expressly permitted herein
or in any other Loan Document; (iv) amend, modify or waive any condition
precedent to

 

93



--------------------------------------------------------------------------------

any extension of credit under the Revolving Credit Facility set forth in Section
5.2 (including, without limitation, the waiver of an existing Default or Event
of Default required to be waived in order for such extension of credit to be
made) without the consent of the Majority Revolving Credit Facility Lenders; (v)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility; (vi) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document relating to the obligations of the Arranger
or the Administrative Agent without the consent of the Arranger or the
Administrative Agent directly affected thereby; (vii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swing Line
Lender; (viii) amend, modify or waive any provision of Section 2.18 without the
consent of each Lender directly affected thereby; or (ix) amend, modify or waive
any provision of Section 3 without the consent of the Issuing Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Arranger and all future holders of the Loans and
Letters of Credit. In the case of any waiver, the Loan Parties, the Lenders, the
Arranger and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Any such waiver, amendment, supplement
or modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section; provided,
that delivery of an executed signature page of any such instrument by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Parent, the Borrower and the Administrative
Agent, as follows and (b) in the case of the Lenders, as set forth in an
administrative questionnaire delivered to the Administrative Agent or (c) in the
case of any party, to such other address as such party may hereafter notify to
the other parties hereto:

 

The Parent

   Syniverse Holdings, Inc.     

1 Tampa Center, Suite 700

Tampa, Florida 33602

Attention: President and Chief Financial Officer

Telecopy: (813) 273-3596

Telephone: (813) 273-3000

 

94



--------------------------------------------------------------------------------

with a copy to:

   GTCR Golder Rauner, L.L.C.     

6100 Sears Tower

Chicago, IL 60606

Attention: Collin E. Roche and Barry R. Dunn

Telecopy: (312) 382-2201

Telephone: (312) 382-2200

and

   Kirkland & Ellis LLP     

Aon Center

200 East Randolph Drive

Chicago, IL 60601

Attention: Stephen Ritchie & Christopher Butler

Telecopy: (312) 861-2200

Telephone: (312) 861-2100

The Borrower:

   Syniverse Technologies, Inc.     

1 Tampa Center, Suite 700

Tampa, Florida 33602

Attention: President and Chief Financial Officer

Telecopy: (813) 273-3596

Telephone: (813) 273-3000

The Administrative Agent:

  

Lehman Commercial Paper Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Frank Turner

Telecopy: (212) 455-2502

Telephone: (212) 455-7569

with a copy to:

  

Latham & Watkins 8

85 Third Avenue, Suite 1000

New York, New York 10022

Attention: Christopher R. Plaut

Telecopy: (212) 751-4864

Telephone: (212) 906-1200

Issuing Lender:

  

As notified by the Issuing Lender to the

Administrative Agent and the Borrower

 

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

 

95



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Arranger, the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Arranger and the Administrative Agent for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (other than fees payable to syndicate members) and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to each of the Arranger and the Administrative Agent and the charges of
IntraLinks; provided that, so long as no Default or Event of Default exists and
is continuing, reimbursement of the Administrative Agent’s expenses in
connection with visits pursuant to Section 6.6 shall be limited to reimbursement
of one visit per quarter, (b) to pay or reimburse each Lender, the Arranger and
the Administrative Agent for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the fees and disbursements of counsel to each Lender and of
counsel to the Arranger and the Administrative Agent and the charges of
IntraLinks; provided that if no Default or Event of Default exists, such
reimbursement for legal fees and disbursements shall be limited to the fees and
disbursements of one primary counsel plus the fees and disbursements of any
local and specialist counsel engaged by the Administrative Agent, (c) to pay,
indemnify, and hold each Lender, the Arranger and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Arranger, the Administrative Agent, their respective
affiliates, and their respective officers, directors, partners, trustees,
employees, affiliates, shareholders, attorneys and other advisors, agents,
attorneys–in–fact and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to or arising out of any claim,
proceeding, litigation, or other action concerning or relating to the execution,
delivery, enforcement, performance and

 

96



--------------------------------------------------------------------------------

administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
use of proceeds of the Loans or Letters of Credit, the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Loan Party or any of the Properties or the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons and to reimburse them for all fees and disbursements
and other charges of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Borrower hereunder (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted solely and proximately from the gross negligence, bad faith or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee, provided, that the Borrower shall not waive
(or cause its Subsidiaries to waive) any such rights for contribution or other
rights of recovery to the extent such claims, demands, penalties, fines,
liabilities, or other expenses are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely and proximately
from the gross negligence, bad faith or willful misconduct of such Indemnitee.
All amounts due under this Section shall be payable not later than five days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section shall be submitted to the Borrower in accordance with Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and Letters of Credit and all other
amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Parent, the Borrower, the
Lenders, the Arranger, the Administrative Agent, all future holders of the Loans
and Letters of Credit and their respective successors and assigns, except that
neither the Parent nor the Borrower may assign or transfer any of their
respective rights or obligations under this Agreement without the prior written
consent of the Arranger, the Administrative Agent and each Lender.

 

(b) Any Lender may, without the consent of the Borrower or any other Person, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan

 

97



--------------------------------------------------------------------------------

for all purposes under this Agreement and the other Loan Documents, and the
Borrower, the Arranger and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of Section
2.20, such Participant shall have complied with the requirements of said Section
and provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

 

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate or Affiliated Fund of the assigning Lender
or another Lender thereof (each, an “Eligible Assignee”) or, with the consent of
the Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of the Issuing Lender and the
Swing Line Lender (which, in each case, shall not be unreasonably withheld or
delayed) (provided that no such consent need be obtained (x) by a Lehman Entity
or (y) with respect to any assignment of funded Term Loans), to an additional
bank, financial institution or other entity (an “Assignee”) all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D (an “Assignment and
Acceptance”), executed by such Assignee and such Assignor (and, where the
consent of the Borrower, the Administrative Agent or the Issuing Lender or the
Swing Line Lender is required pursuant to the foregoing provisions, by the
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that no such assignment
to an Assignee (other than any Lender or any affiliate or Affiliated Fund of any
Lender) shall be in an aggregate principal amount of less than $1.0 million (in
the case of Term Loans) and $5.0 million (with respect to all other Loans and
Commitments) (other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Borrower and the
Administrative Agent. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such

 

98



--------------------------------------------------------------------------------

Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section, the
consent of the Borrower shall not be required for any assignment that occurs at
any time when any Event of Default shall have occurred and be continuing.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with any tax forms
required by Section 2.20 and payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable (y) in connection with an assignment by or to a
Lehman Entity or (z) in the case of an Assignee which is already a Lender or is
an affiliate of a Lender or an Affiliated Fund (and in the case of assignments
on the same day from a Lender to more than one fund managed or advised by the
same investment advisor (which funds are not then Lenders hereunder), only a
single $3,500 registration and processing fee shall be payable for all such
assignments by such Lender to such funds)), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the
Revolving

 

99



--------------------------------------------------------------------------------

Credit Note and/or applicable Term Notes, as the case may be, of the assigning
Lender) a new Revolving Credit Note and/or applicable Term Notes, as the case
may be, to such Assignee or its registered assigns in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
assumed or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Credit Commitment and/or Term Loans, as the
case may be, upon request, a new Revolving Credit Note and/or Term Notes, as the
case may be, to the Assignor or its registered assigns in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
retained by it hereunder. Such new Note or Notes shall be dated the Closing Date
and shall otherwise be in the form of the Note or Notes replaced thereby.

 

(f) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law. In the case of any Lender that is a fund that
invests in bank loans, such Lender may, without the consent of the Borrower or
the Administrative Agent, assign or pledge all or any portion of its rights
under this Agreement, including the Loans and Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund as security for such obligations or securities;
provided that any foreclosure or similar action by such trustee or
representative shall be subject to the provisions of this Section 10.6
concerning assignments.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Parent or the Borrower,
any such notice being expressly waived by the Parent and the Borrower to the
extent permitted by applicable law, upon any amount to the extent due and
payable by the Parent or the Borrower hereunder (whether at the stated maturity
or by acceleration), to set off and appropriate and apply against such amount
any and all deposits (general or special, time or demand, provisional or final,
other than trust accounts), in any currency, and any other credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of either the
Parent or the Borrower, as the case may be. Each Lender

 

100



--------------------------------------------------------------------------------

agrees to notify promptly the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Parent, the Borrower, the Administrative Agent, the Arranger
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Arranger, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. Each of the Parent and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent or the
Borrower, as the case may be

 

101



--------------------------------------------------------------------------------

at its address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgments . Each of the Parent and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Arranger, the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Parent or the Borrower arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arranger, the Administrative Agent and Lenders, on one
hand, and the Parent and the Borrower, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Administrative Agent and the Lenders or among the Parent, the
Borrower and the Lenders.

 

10.14 Confidentiality. Each of the Arranger, the Administrative Agent and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party or any of such Loan Party’s attorneys, agents or accountants
pursuant to this Agreement; provided that nothing herein shall prevent the
Arranger, the Administrative Agent or any Lender from disclosing any such
information (a) to (i) the Arranger, the Administrative Agent, any other Lender
or (ii) any affiliate of any thereof that is obligated to hold such information
in confidence, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this
Section, (c) to any of its employees, directors, agents, attorneys, accountants
and other professional advisors who are obligated to hold such information in
confidence, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) if requested or required to do so in connection with any
litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally

 

102



--------------------------------------------------------------------------------

recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (j) in connection with the exercise of any remedy hereunder or under
any other Loan Document.

 

10.15 Release of Collateral and Guarantee Obligations

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to or vote or consent of any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be reasonably determined to be necessary to release its security interest
in any Collateral being Disposed of in such Disposition, and to release any
guarantee obligations of any Person being Disposed of in such Disposition, to
the extent necessary to permit consummation of such Disposition in accordance
with the Loan Documents provided that the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.

 

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than Obligations in respect of any
Specified Hedge Agreement and any unmatured contingent reimbursement and
indemnification Obligations) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrower, the Administrative Agent shall (without notice to or vote or
consent of any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be reasonably necessary or
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements.

 

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Parent, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Parent’s and the Borrower’s financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Parent, the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required or permitted by the promulgation of any rule, regulation, pronouncement
or opinion by the

 

103



--------------------------------------------------------------------------------

Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

10.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Parent, the Borrower and the Administrative Agent.

 

10.18 Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 

10.19 Confirmation. The Borrower confirms that interest payable hereunder
accrues on the stated principal amount of the Loans and not on the accreted
value thereof.

 

10.20 WAIVERS OF JURY TRIAL. EACH OF THE PARENT, THE BORROWER, THE ARRANGER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.21 Customer Identification - USA PATRIOT Act Notice. The Administrative Agent
(for itself and not on behalf of any other party), the Syndication Agent (for
itself and not on behalf of any other party) and each Lender hereby notifies the
Loan Parties that, pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow the Administrative Agent, the Syndication
Agent or such Lender, as applicable, to identify the Loan Parties in accordance
with the Act.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SYNIVERSE TECHNOLOGIES, INC. By:   /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer

 

SYNIVERSE HOLDINGS, INC. By:   /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer

 

105



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC.,

as Arranger

By:   /s/    FRANK TURNER        

Name:

  Frank Turner

Title:

  Vice President

 

LEHMAN COMMERCIAL PAPER INC., as a
Lender and as Administrative Agent By:   /s/    FRANK TURNER        

Name:

  Frank Turner

Title:

  Vice President

 

LASALLE BANK NATIONAL ASSOCIATION, as

a Lender and as Syndication Agent

By:   /s/    KIMBERLY A. BRUCE        

Name:

  Kimberly A. Bruce

Title:

  Vice President

 

106



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID FOR TRANCHE B TERM LOANS

 

Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

 

Applicable Margin

for Eurodollar Loans

--------------------------------------------------------------------------------

    Applicable
Margin for
Base Rate
Loans


--------------------------------------------------------------------------------

  ³2.50: 1.00   2.0 %   1.0 % <2.50:1.0   1.75 %   0.75 %

 

Changes in the Applicable Margin with respect to Tranche B Term Loans resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date (the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 (a) and (b) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within 10 days of the time
periods specified above, then, until such financial statements are delivered,
the Consolidated Leverage Ratio as at the end of the fiscal period that would
have been covered thereby shall for the purposes of this definition be deemed to
be greater than 2.50 to 1.0. Each determination of the Consolidated Leverage
Ratio pursuant to this definition shall be made with respect to the period of
four consecutive fiscal quarters of the Borrower ending at the end of the period
covered by the relevant financial statements.

 

PRICING GRID FOR REVOLVING CREDIT LOANS AND SWING LINE LOANS

 

Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

 

Applicable Margin

for Eurodollar Loans

--------------------------------------------------------------------------------

    Applicable
Margin for
Base Rate
Loans


--------------------------------------------------------------------------------

  ³2.50:1.00   1.75 %   0.75 % <2.50:1.00 and
³2.00:1.00   1.50 %   0.50 % <2.00:1.00   1.25 %   0.25 %

 

Changes in the Applicable Margin with respect to Revolving Credit Loans and
Swing Line Loans resulting from changes in the Consolidated Leverage Ratio shall
become effective on the Adjustment Date and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within 10 days of the time
periods specified above, then, until such financial statements are delivered,
the Consolidated Leverage Ratio as at the end of the fiscal period that would
have been covered thereby shall for the purposes of this definition be deemed to
be greater than 2.50 to 1.0. Each determination of the Consolidated Leverage
Ratio pursuant to this definition shall be made with respect to the period of
four consecutive fiscal quarters of the Borrower ending at the end of the period
covered by the relevant financial statements.

 